 



Execution Copy
EXHIBIT 10.1
Purchase Agreement
     This Purchase Agreement (this “Agreement”) is made and entered into as of
July 13, 2007 by and among the Persons listed on Schedule A attached hereto
(each, a “Seller,” and collectively, the “Sellers”), Lexico Publishing Group,
LLC, a California limited liability company (the “Company”), Answers
Corporation, a Delaware corporation (the “Purchaser”) and Brian Kariger, as the
Sellers Representative. Certain capitalized terms used in this Agreement are
defined in Exhibit A.
Recitals
     A. Each of the Sellers owns such percentage of Company’s Membership
Interest, which includes the Economic Interest, as set forth opposite such
Seller’s name on Schedule A attached hereto (collectively, the “Interests”), in
each case free and clear of any Encumbrances, which Interests represents all of
the outstanding Membership Interests of the Company;
     B. The Purchaser desires to purchase, and the Sellers desire to sell, all
of the Interests, at the Closing, and, upon consummation of such sale, Purchaser
shall become the sole owner of the Company, as more fully set forth herein;
     D. The Members of the Company have unanimously approved and authorized the
execution, delivery and performance of this Agreement and the transaction
contemplated hereby, including, the Purchaser’s admission to the Company as a
Member at the Closing;
     E. Concurrently with the execution of this Agreement and as a material
inducement to the willingness of Purchaser to enter into this Agreement, the
parties hereto and the Escrow Agent are executing the Bonus Plan/Documents
Escrow Agreement, pursuant to which, inter alia, the Sellers have deposited with
the Escrow Agent instruments evidencing the transfer of their Interests to the
Purchaser at the Closing, to be held by the Escrow Agent for the benefit of the
Sellers and the Purchaser, in order to facilitate the Closing; and
     F. Concurrently with the execution of this Agreement and as a material
inducement to the willingness of Purchaser to enter into this Agreement, the
parties hereto and the Escrow Agent are executing an Indemnity Escrow Agreement,
in order to facilitate the indemnification obligations contemplated by this
Agreement.
     NOW THEREFORE, in consideration of the premises and of the mutual promises,
covenants, representations and warranties made in this Agreement, the Purchaser,
the Company and the Sellers, intending to be legally bound, hereby agree as
follows:
1. Sale and Purchase.
     1.1. Sale and Purchase of the Interests. Subject to the terms and
conditions of this Agreement, at the Closing, (a) the Sellers shall each sell,
convey, assign and transfer his Interests to Purchaser, free and clear of all
Encumbrances, (b) the Purchaser shall purchase and accept the Interests from the
Sellers, (c) the Sellers shall each withdraw as a Member of the Company, and
(d) the Purchaser shall be admitted as the sole Member of the Company with
respect to the Interests. All Interests together shall be purchased by the
Purchaser and under no circumstances shall only part of the Interests be
purchased by the Purchaser.

1



--------------------------------------------------------------------------------



 



     1.2. Purchase Price.
          1.2.1. As full consideration for the sale, conveyance, assignment and
transfer of the Interests to Purchaser, free and clear of all Encumbrances, and
all of the obligations, covenants and conditions contained in this Agreement,
(i) at Closing, Purchaser shall deposit in a bank account in the name of the
Escrow Agent an aggregate amount equal to $90,000,000 (subject to adjustments in
accordance with the provisions of Section 1.2.2) (the “Purchase Price”), to be
immediately thereafter transferred by the Escrow Agent to the Sellers, after
deducting the Escrow Amount pursuant to Section 1.3, pro-rata in accordance with
the percentage Membership Interest held by each Seller as set forth in
Schedule A; and (ii) the amount of Forfeited Employee Bonus Amount (if any)
shall be transferred and paid to the Sellers, pro-rata in accordance with the
percentage Membership Interest held by each Seller as set forth in Schedule A,
in the manner set forth in Section 1.4.2 (such amount, if any, the “Second
Installment”, and together with the Purchase Price, the “Aggregate Purchase
Price”).
          1.2.2. No later than two (2) Business Days prior to the Closing, the
Company shall prepare in good faith and deliver to the Purchaser (with a
duplicate copy to the Escrow Agent) a certificate in the form attached hereto as
Schedule 1.2.2 (the “Estimated Closing Adjustments Certificate”) setting forth,
in reasonable detail, the estimated Closing Net Working Capital (together with
the Company’s balance sheet) and the Transaction Expenses, each as of the
Closing. The Company shall deliver to Purchaser, together with the Estimated
Closing Adjustment Certificates, all the supporting work papers prepared for the
calculation of the amounts stated therein and such other supporting
documentation as Purchaser shall reasonably request. The Estimated Closing
Adjustments Certificate shall be deemed to be a representation and warranty of
the Sellers hereunder. The Purchase Price shall be subject to the following
adjustments:
          1.2.2.1. The Purchase Price shall be reduced, on a dollar for dollar
basis, by the amount, if any, by which the Closing Net Working Capital is less
than $500,000 (with any negative result, i.e. the estimated Closing Net Working
Capital being in excess of $500,000, treated in accordance with
Section 1.2.2.2), as set forth in the Estimated Closing Adjustments Certificate.
          1.2.2.2. In the event that the Closing Net Working Capital as set
forth in the Estimated Closing Adjustments Certificate is in excess of $500,000,
then, at the Sellers’ election, such excess amount shall be: (i) added to the
Purchase Price, on a dollar for dollar basis, or (ii) permitted to be declared
and paid as dividends by the Company to the Sellers prior to or concurrently
with the Closing. Sellers may elect either of the manners of payments set forth
in clauses (i) or (ii) above, or a combination thereof that has the result of
making the full payment of such excess amount to the Sellers.
          1.2.2.3. The Purchase Price shall be reduced, on a dollar for dollar
basis, by the amount of any Transaction Expenses outstanding at the Closing, as
set forth in the Estimated Closing Adjustments Certificate.
     Failure of the Company to timely and duly deliver the Estimated Closing
Adjustments Certificate may be waived by Purchaser, in its sole discretion
(without derogating from any rights or remedies under this Agreement, including,
without limitation, under Section 9).
     1.3. Escrow Amount. The Sellers hereby agree that the Escrow Amount shall
not be paid to the Sellers at the Closing, but instead they shall instruct the
Escrow Agent to retain such amounts in a separate bank account in the name of
the Escrow Agent, to be held by the Escrow Agent pursuant to an Indemnity Escrow
Agreement, to secure the obligations of the Sellers under Sections 1.2 and 9
hereof.

2



--------------------------------------------------------------------------------



 



     1.4. Employees Bonus Plan; Forfeited Employee Bonus Amount.
          1.4.1. At the Closing, Purchaser shall deposit with the Escrow Agent
the Employee Bonus Amount, to be held pursuant to the Bonus Plan/Documents
Escrow Agreement. The portion of the Employee Bonus Amount to be paid at Closing
shall be transferred by the Escrow Agent to the Company for the purpose of
making payments under the Employee Bonus Plan as soon as practicable after the
Closing. The employees entitled to participate in the Employee Bonus Plan, and
their bonus amounts, shall be determined by the Sellers, with Purchaser’s prior
written consent. The timing and content of the notice to eligible participants
shall be coordinated with Purchaser in advance and be subject to Purchaser’s
prior consent.
          1.4.2. Any portion of the Employee Bonus Amount (if any), including
interest accrued thereon (if any), which the participants in the Employee Bonus
Plan shall not be entitled to receive in accordance with the terms and
conditions thereof (the “Forfeited Employee Bonus Amount”), shall be paid to the
Sellers, pro-rata in accordance with the allocation of the percentage Membership
Interest held by each Seller as set forth in Schedule A. Payment to the Sellers
of the Forfeited Employee Bonus Amount shall be made in accordance with the
Bonus Plan/Documents Escrow Agreement. The Sellers shall not make any payments
from the Forfeited Employee Bonus Amounts to current or former employees of the
Company after the Closing.
     1.5. Taxes; Withholding. Purchaser, the Company and the Escrow Agent shall
each be entitled to deduct and withhold from the cash otherwise deliverable
under this Agreement, and from any other payments otherwise required pursuant to
this Agreement such amounts as it is required to deduct and withhold with
respect to any such deliveries and payments under the Internal Revenue Code of
1986, as amended or any provision of state, local, provincial or foreign Tax law
and to request any necessary Tax forms, including IRS Form W-9 or the
appropriate series of Form W-8, as applicable, or any other proof of exemption
from withholding or any similar information, from the Sellers and any other
recipient of any payment hereunder. To the extent that amounts are so withheld,
such withheld amounts shall be treated for all purposes of this Agreement as
having been delivered and paid to such recipients in respect of which such
deduction and withholding was made.
     1.6. Manner of Payment. The Purchase Price shall be paid in U.S. Dollars.
The Escrow Agent shall be instructed to transfer the Purchase Price, after
retaining the Escrow Amount, by wire transfer in immediately available funds to
such bank accounts the details of which shall be provided by each of the Sellers
to the Escrow Agent, in accordance with the Bonus Plan/Documents Escrow
Agreement.
2. Closing.
     2.1. Closing Date. Unless this Agreement is earlier terminated in
accordance with Section 8, the delivery by the Purchaser of the Purchase Price
(subject to adjustments in accordance with the provisions of Section 1.2.2) and
the Employee Bonus Amount to the Escrow Agent and Purchaser’s admission to the
Company as the sole Member thereof (the “Closing”) and all other actions
specified in this Agreement to occur at the Closing, shall take place at the
offices of Montgomery & Co., LLC, 100 Wilshire Blvd., Suite 400, Santa Monica,
CA 90401, on the date specified by Purchaser which will be no later than the
fifth Business Day after the date on which the last of the conditions set forth
in Section 7 has been satisfied or waived (if permissible) (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of those conditions) or at such other time and
place as Purchaser and the Sellers Representative shall agree. The date on which
the Closing occurs is herein referred to as the “Closing Date”. All transactions
to occur at the Closing shall be deemed to take place simultaneously, and no
transaction shall be deemed to have been completed or any document

3



--------------------------------------------------------------------------------



 



delivered until all such transactions have been completed and all required
documents delivered.
     2.2. Sellers Deliveries.
          2.2.1. Sellers Closing Deliveries. The Sellers shall deliver, or cause
to be delivered, to Purchaser, at or prior to the Closing, each of the following
(unless delivery of any such document has been waived by Purchaser, in its sole
discretion):
               2.2.1.1. a certificate, dated as of the Closing Date in the form
attached hereto as Schedule 2.2.1.1, executed by each of the Sellers, on behalf
of themselves and the Company, to the effect that each of the conditions set
forth in Section 7.3 have been satisfied;
               2.2.1.2. a bring down written opinion from the legal counsel(s)
to the Sellers and the Company and addressed to Purchaser, that the written
opinions rendered on the date hereof, in the form attached hereto as Exhibit D,
are true and correct as of the Closing Date, as though made on and as of such
date;
               2.2.1.3. a certificate executed by each of the Sellers, on behalf
of the Company, in the form attached hereto as Schedule 2.2.1.3 and in substance
satisfactory to Purchaser, setting forth and certifying the Company’s aggregate
liability for Transaction Expenses as of the Closing Date (including all
Transaction Expenses paid by the Company through such date), accompanied by such
supporting documentation, information and calculations as are necessary for
Purchaser to verify and determine the amount of such Transaction Expenses as of
the Closing Date;
               2.2.1.4. all other documents expressly required to be delivered
at or prior to Closing pursuant to the Sellers’ obligations hereunder.
          2.2.2. Sellers Signing Deliveries. Concurrently with the execution of
this Agreement, the Sellers have delivered, or cause to be delivered, each of
the following:
               2.2.2.1. To the Escrow Agent:
          (i) instruments of transfer of Membership Interests, validly executed
by each of the Sellers, evidencing the transfer of his Membership Interest to
the Purchaser, free and clean of any Encumbrance (dated blank);
          (ii) spousal consent to the transfer of Membership Interests, validly
executed by the spouse of each of the Sellers (if applicable), relating to the
transfer of Membership Interest to the Purchaser (dated blank); and
          (iii) the list of Company’s Members maintained pursuant to Section
17058(a)(1) of the California Corporations Code, evidencing the withdrawal of
the Sellers as Members and the admission of the Purchaser as the sole Member
(with the date of admission blank).
     At the Closing, the Escrow Agent shall, automatically, and without any
further action required by either party (and the parties hereby irrevocably
instruct the Escrow Agent to) date the documents specified in this
Section 2.2.2.1 as of the Closing Date and deliver them to the Purchaser.

4



--------------------------------------------------------------------------------



 



               2.2.2.2. to the Purchaser, a written opinion from the legal
counsel to the Sellers and the Company, in the form attached hereto as
Exhibit D, dated as of the date hereof and addressed to the Purchaser.
     2.3. Expenses. Whether or not the Closing occurs, subject to Section 8.3.1,
the Sellers shall be responsible for the payment of all Transaction Expenses
they have incurred or will incur or that the Company has incurred at or prior to
Closing, in connection with the negotiation, execution and delivery of this
Agreement and consummation of the transactions contemplated hereby (and, if the
Closing occurs, the Sellers shall reimburse the Company to the extent any such
costs were paid by the Company). Purchaser shall be responsible for the payment
of costs (including legal and accounting fees) it has incurred and will incur in
connection with the execution and delivery of this Agreement and consummation of
the transactions contemplated hereby.
     2.4. Further Action. The Sellers shall at any time and from time to time
upon the request of the Purchaser execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered, all such further assignments,
instruments of sale and transfer and other documents as may be reasonably
required for the assigning and transferring to the Purchaser or its successors
and assigns full right, title to, and interest in, the Interests, and for the
purpose of carrying out the intent of this Agreement.
3. Representations and Warranties of the Sellers and the Company
     Subject to the disclosures set forth in the Disclosure Schedule, the
Sellers and the Company hereby represent and warrant to Purchaser as follows:
     3.1. Organization, Standing and Power.
          3.1.1. The Company is a limited liability company duly organized,
validly existing and, to the extent that such jurisdiction recognizes the
concept of good standing, is in good standing under the laws of its jurisdiction
of organization. The Company has all necessary power and authority to own and
use its assets in the manner in which its assets are currently owned and used,
conduct its business in the manner in which its business is currently being
conducted, and to perform its obligations under all Contracts by which it is
bound. The Company is duly qualified to do business and is in good standing in
each jurisdiction where the failure to be so qualified and in good standing,
individually or in the aggregate with any such other failures, would reasonably
be expected to be material to the Company.
          3.1.2. The Company has delivered to Purchaser a true and correct copy
of its Charter Documents, as in effect on the date hereof. The Charter Documents
constitute the sole and exclusive governing document of the Company. The Company
is not in violation of any of the provisions of its Charter Documents.
          3.1.3. Each Seller that is not a natural person is duly organized,
validly existing and is not in violation of any of the provisions of its
formation documents.
     3.2. No Subsidiaries; No officers. The Company does not directly or
indirectly own any equity or similar interest in, or any interest convertible or
exchangeable or exercisable for, any equity or similar interest in, any Person.
The Sellers (in their capacities as Members, or the beneficial holders of the
Interests) are managing the Company, and there are no other managing members,
directors or officers.

5



--------------------------------------------------------------------------------



 



     3.3. Capital Structure.
          3.3.1. The Interests constitute all of the Membership Interests of the
Company and are owned of record and beneficially solely by the Sellers, free and
clear of any Encumbrances. The Sellers have not sold, pledged or otherwise
transferred (whether by operation of law or otherwise, including, without
limitation, transfers pursuant to any decree of divorce or separate maintenance,
any property settlement, any separation agreement or any other agreement with a
spouse) any Economic Interests in their Interest to any other Person. Other than
the Interest, there are no other issued and outstanding rights, interests of any
kind or other securities of the Company and no outstanding commitments or
Contracts to issue any rights, interests of any kind or other securities of the
Company. No Person has any right to, and there is no condition or circumstance
that could reasonably be expected to give rise to or provide a basis for the
assertion of a valid claim by any Person to the effect that such Person is
entitled to, acquire rights, interests of any kind or other securities of the
Company or any options, warrants or other rights to purchase the same, from the
Company or from any Member of the Company. The Company has no Members, other
than the Sellers. There are no outstanding contributions required to be made by
any Member to the Company. The Interests are duly authorized, validly issued,
fully paid and non-assessable and are free of any Encumbrances, preemptive
rights, rights of first refusal or “put” or “call” rights created by any Legal
Requirements, the Charter Documents of the Company or any Contract to which the
Company or any of the Sellers is a party or by which the Company or any of the
Sellers is bound. The Interests were issued in compliance with all applicable
Legal Requirements and all requirements set forth in applicable Contracts.
          3.3.2. There is no liability for dividends accrued and unpaid by the
Company. All distributions were made in compliance with all applicable Legal
Requirements.
          3.3.3. No bonds, debentures, notes or other indebtedness of the
Company (i) having the right to vote on any matters on which Members may vote
(or which is convertible into, or exchangeable for, securities having such
right) or (ii) the value of which is any way based upon or derived from
Membership Interest or other securities of the Company, are issued or
outstanding as of the date hereof (collectively, “Company Voting Debt”). There
are no options, warrants, calls, rights or Contracts of any character to which
the Company is a party or by which it is bound obligating the Company to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any rights, interests of any kind or other securities
of the Company, options, warrants or other rights to purchase rights, interests
of any kind or other securities of the Company, or any Company Voting Debt, or
obligating the Company to grant, extend, accelerate the vesting and/or
repurchase rights of, change the price of, or otherwise amend or enter into any
such option, warrant, call, right or Contract. There are no Contracts relating
to voting (including, voting trusts or proxies), participation in the management
of the Company, granting the right to information concerning the business and
affairs of the Company, or the purchase or sale of any Membership Interests
(i) between or among the Company and any of its Members, or (ii) between or
among any of the Company’s Members. The Company is not under any obligation to
register under the Securities Act any Membership Interest or any other
securities of the Company, whether currently outstanding or that may
subsequently be issued.
          3.3.4. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not, of itself,
dissolve the Company or entitle the Sellers or any other Person to vote or
participate in the management and affairs of the Company or to become or
exercise any rights of a Member.
     3.4. Title to the Interest. There are no restrictions on the transfer of
the Interests. The Sellers have good and valid title to the Interests held by
them, free and clear of all Encumbrances. Upon

6



--------------------------------------------------------------------------------



 



delivery of the Interests to the Purchaser and payment therefor pursuant hereto,
good and valid title to the Interests, free and clear of all Encumbrances will
pass to the Purchaser.
     3.5. Authority; Non-Contravention.
          3.5.1. The Company and each Seller has all requisite power and
authority to enter into this Agreement and the Transaction Agreements to which
they are a party, and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and each of the
Transaction Agreements to which they are a party, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by the
Company and each Seller that is not a natural person. This Agreement and each of
the Transaction Agreements to which they are a party has been duly executed and
delivered by the Company and the Sellers and constitutes the valid and binding
obligation of the Company and the Sellers enforceable against each of them in
accordance with its terms, subject only to the effect, if any, of (i) applicable
bankruptcy and other similar laws affecting the rights of creditors generally
and (ii) rules of law governing specific performance, injunctive relief and
other equitable remedies. The Members of the Company, by resolutions duly
adopted (and not thereafter modified or rescinded) by the unanimous vote thereof
has approved and adopted this Agreement, and no other vote is required for the
consummation of the transactions contemplated hereby..
          3.5.2. The execution and delivery of this Agreement and each of the
Transaction Agreements to which they are a party by the Company and the Sellers
does not, and the consummation of the transactions contemplated hereby and
thereby, will not (i) result in the creation of any Encumbrance on the Interests
or any of the material properties or assets of the Company, or (ii) conflict
with, or result in any violation of or default under (with or without notice or
lapse of time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under, or require any
consent, approval or waiver from any Person pursuant to, (A) any provision of
the Charter Documents of the Company, as amended to date, (B) any Contract of
the Company or any Contract applicable to any of their respective material
properties, assets or to the Interests, other than as set forth in
Schedule 3.5.2(ii)(B) of the Disclosure Schedule, or (C) any Legal Requirements
applicable to the Sellers, the Company or any of their respective material
properties, assets or the Interests.
          3.5.3. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to the Company or the Sellers in connection with the execution
and delivery of this Agreement, each of the Transaction Agreements to which they
are a party, or the consummation of the transactions contemplated hereby or
thereby, or in order to vest in the Purchaser good and marketable title in and
to all of the Interest upon the Closing, except (to the extent applicable) for
notification pursuant to, and expiration or termination of the waiting period
under, the HSR Act. Neither Sellers nor the Company have any knowledge that the
Company will be unable to continue to operate its business following Closing in
the same manner as conducted prior to the Closing without violating any covenant
or agreement that binds the Company or the Sellers.
          3.5.4. No state takeover statute or similar Legal Requirement applies
or purports to apply to this Agreement or any of transactions contemplated
hereby.
     3.6. Financial Statements.
          3.6.1. Schedule 3.6.1 of the Disclosure Schedule consists of the
following (referred to collectively as the “Financial Statements”) the audited
consolidated financial statements of the Company as of and for the fiscal years
ended December 31, 2005 and 2006 (including, in each case, balance sheets,
income statements, statement of changes in shareholders equity and statement of
cash

7



--------------------------------------------------------------------------------



 



flows), together with the an audit opinion thereon of independent auditors
associated with one of the “Big 4” accounting firms.
          3.6.2. The Financial Statements (i) are derived from and in accordance
with the books and records of the Company, (ii) complied as to form in all
material respects with applicable accounting requirements with respect thereto
as of their respective dates, (iii) have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated and consistent
with each other, (iv) fairly present the consolidated financial condition of the
Company at the dates therein indicated and the consolidated results of
operations and cash flows of the Company for the periods therein specified, and
(v) are true, complete and correct in all material respects.
          3.6.3. The Company has no obligations or liabilities of any nature
(matured or un-matured, absolute or accrued, fixed or contingent or otherwise)
other than (i) those set forth or adequately provided for in the balance sheet
included in the Financial Statements as of December 31, 2006 (the “Company
Balance Sheet”), and (ii) those incurred in the conduct of the Company’s
business since December 31, 2006 (the “Company Balance Sheet Date”) in the
ordinary course, consistent with past practice, which are of the type that
ordinarily recur and, individually or in the aggregate, are not material in
nature or amount and do not result from any breach of Contract, tort or
violation of law. Except for obligations and liabilities reflected in the
Financial Statements, the Company has no off balance sheet obligation or
liability of any nature (matured or un-matured, fixed or contingent) to, or any
financial interest in, any third party or entities (including the Sellers and
any of their Affiliates), the purpose or effect of which is to defer, postpone,
reduce or otherwise avoid or adjust the recording of debt expenses incurred by
the Company. All reserves that are set forth in or reflected in the Company
Balance Sheet have been established in accordance with GAAP consistently applied
and are adequate.
          3.6.4. The Company has established and maintains a system of internal
accounting controls sufficient to provide reasonable assurances (i) that
transactions, receipts and expenditures of the Company are being executed and
made only in accordance with appropriate authorizations of management of
Company, (ii) that transactions are recorded as necessary (A) to permit
preparation of financial statements in conformity with GAAP and (B) to maintain
accountability for assets, (iii) regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the assets of Company, and
(iv) that the amount recorded for assets on the books and records of the Company
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. Neither the Company, Company’s
independent auditors, nor to the Company’s knowledge, any current or former
employee, consultant or manager (or director, as the case may be) of Company,
has identified or been made aware of any fraud, whether or not material, that
involves Company’s management or other current or former employees, consultants,
managers of Company who have a role in the preparation of financial statements
or the internal accounting controls utilized by the Company, or any claim or
allegation regarding any of the foregoing. Neither the Company nor, to the
Company’s knowledge, any manager, officer, employee, auditor, accountant or
representative of the Company has received or otherwise had or obtained
knowledge of any material complaint, allegation, assertion or claim, whether
written or oral, in each case, regarding deficient accounting or auditing
practices, procedures, methodologies or methods of the Company or its internal
accounting controls or any material inaccuracy in the Company’s financial
statements. No attorney representing the Company, whether or not employed by the
Company, has reported to Company’s management or any committee thereof or to any
manager or officer of the Company evidence of a material violation of securities
laws, breach of fiduciary duty or similar violation by the Company or any of its
officers, managers, employees or agents. There are no significant deficiencies
or material weaknesses in the design or operation of the Company’s internal
controls, which could adversely affect the Company’s ability to record, process,
summarize and report financial data. There has been no change in the Company
accounting policies since the Company’s inception, except as described in the
Financial Statements.

8



--------------------------------------------------------------------------------



 



          3.6.5. Schedule 3.6.5 of the Disclosure Schedule sets forth the names,
account number, account type and locations of all banks, trust companies,
savings and loan associations and other financial institutions at which the
Company maintain accounts of any nature and the names of all persons authorized
to draw thereon or make withdrawals therefrom.
          3.6.6. Schedule 3.6.6 of the Disclosure Schedule accurately lists all
indebtedness of Company for money borrowed (“Company Debt”), including, for each
item of Company Debt, the Contract governing the Company Debt, the Person to
whom it is owed, the interest rate, maturity date and any assets or properties
securing such Company Debt. All Company Debt may be prepaid at the Closing
without penalty under the terms of the Contracts governing such Company Debt.
     3.7. Absence of Certain Changes. Since the Company Balance Sheet Date, the
Company has conducted its business only in the ordinary course consistent with
past practice and:
          3.7.1. there has not been any Material Adverse Effect with respect to
the Company, and no event has occurred or circumstance has arisen that, in
combination with any other events or circumstances, would have or would
reasonably be expected to have or result in a Company Material Adverse Effect;
          3.7.2. the Company has not made nor entered into any Contract or
letter of intent with respect to any acquisition, sale or transfer of any asset
of the Company (other than the sale or nonexclusive license of Company Products
to its customers in the ordinary course of its business consistent with its past
practice);
          3.7.3. except as required by GAAP, there has not occurred any change
in accounting methods or practices (including any change in depreciation or
amortization policies or rates or revenue recognition policies) by the Company
or any revaluation by the Company of any of its assets;
          3.7.4. there has not occurred any declaration, setting aside, or
payment of a dividend or other distribution with respect to any securities of
the Company, or any direct or indirect redemption, purchase or other acquisition
by the Company of any of its securities, or any change in any rights,
preferences, privileges or restrictions of any of its outstanding securities,
except pursuant to Section 1.2.2.2 hereof;
          3.7.5. the Company has not entered into, amended or terminated any
Material Contract, and there has not occurred any default under any Material
Contract to which the Company is a party or by which it is, or any of its assets
and properties are, bound;
          3.7.6. there has not occurred any amendment or change to the Charter
Documents of the Company;
          3.7.7. there has not occurred any increase in or modification of the
compensation or benefits payable or to become payable by the Company to any of
its managers, officers, employees or consultants (other than increases in the
base salaries of employees who are not officers in an amount that does not
exceed 3% of such base salaries), any material modification of any “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code and
Internal Revenue Service Notice 2005-1, or any new loans or extension of
existing loans to any such Persons (other than routine expense advances to
employees of the Company consistent with past practice), and the Company has not
entered into any Contract to grant or provide (nor has granted any) severance,
acceleration of vesting or other similar benefits to any such Persons;

9



--------------------------------------------------------------------------------



 



          3.7.8. there has not occurred any change in title, office or position,
or material reduction in the responsibilities of, or change in identity with
respect to the management, supervisory or other key personnel of the Company,
any termination of employment of any such employees, or any labor dispute or
claim of unfair labor practices involving the Company;
          3.7.9. the Company has not incurred, created or assumed any
Encumbrance (other than a Permitted Encumbrance) on any of its assets or
properties, any liability or obligation for borrowed money or any liability or
obligation as guaranty or surety with respect to the obligations of any other
Person;
          3.7.10. the Company has not paid or discharged any Encumbrance or
liability which was not shown on the Company Balance Sheet or incurred in the
ordinary course of business consistent with past practice since the Company
Balance Sheet Date;
          3.7.11. the Company has not incurred any liability to its employees,
managers (or directors, as the case may be), officers or Members (other than
liabilities to pay compensation or benefits in connection with services rendered
in the ordinary course of business, consistent with past practice);
          3.7.12. the Company has not made any deferral of the payment of any
accounts payable other than in the ordinary course of business, consistent with
past practice, or in an amount in excess of $25,000, or given any discount,
accommodation or other concession other than in the ordinary course of business,
consistent with past practice, in order to accelerate or induce the collection
of any receivable,
          3.7.13. the Company has not made any material change in the manner in
which it extends discounts, credits or warranties to customers or otherwise
deals with its customers;
          3.7.14. there has been no material damage, destruction or loss,
whether or not covered by insurance, affecting the assets, properties or
business of the Company;
          3.7.15. there has been no material change in the monthly traffic
metrics information on each Company Web Site individually or in the aggregate,
according to the parameters requested by Purchaser in connection with
Schedule 3.12.32(i) of the Disclosure Schedule or in the number of registered
users of each of Company Web Site;
          3.7.16. the Company has not (i) sold, disposed of, transferred or
licensed to any Person any rights to any Company IP Rights (other than licenses
of Company Products in the ordinary course of business consistent with past
practice), (ii) sold, disposed of, transferred or provided a copy of any Company
Source Code to any Person, (iii) established a Subsidiary, or (iv) has acquired
or licensed from any Person any Intellectual Property (other than licenses in
the ordinary course of business consistent with past practice; and
          3.7.17. there has not occurred any announcement of, any negotiation by
or any entry into any Contract by the Company or any Subsidiary to do any of the
things described in the preceding clauses 3.7.1 through 3.7.16 (other than
negotiations and agreements with Purchaser and its representatives regarding the
transactions contemplated by this Agreement).
     3.8. Litigation. There is no private or governmental action, suit,
proceeding, claim, mediation, arbitration or investigation pending before any
Governmental Entity, or threatened in writing, or, to the knowledge of the
Company, otherwise threatened against the Company or any of its assets or
properties or any of their respective managers, officers or employees (in their
capacities as such or

10



--------------------------------------------------------------------------------



 



relating to their employment, services or relationship with the Company), nor,
to the knowledge of the Company, is there any reasonable basis for any such
action, suit, proceeding, claim, mediation, arbitration or investigation. There
is no judgment, decree, injunction or order against the Company, any of its
assets or properties, or, to the knowledge of the Company, any of their
respective managers, officers or employees (in their capacities as such or
relating to their employment, services or relationship with the Company). To the
knowledge of the Company, there is no reasonable basis for any Person to assert
a claim against the Company based upon the Company entering into this Agreement
or any of the other transactions or agreements contemplated hereby. The Company
has no action, suit, proceeding, claim, mediation, arbitration or investigation
pending against any other Person, nor is it a party to, or subject to the
provisions of, any judgment, order, writ, injunction, decree or award of any
court, arbitrator or governmental or regulatory official, body or authority.
     3.9. Restrictions on Business Activities. There is no Contract, judgment,
injunction, order or decree binding upon the Company which has or would
reasonably be expected to have, whether before or after consummation of the
transaction contemplated hereby, the effect of prohibiting or impairing any
current or presently proposed business practice of the Company, any acquisition
of property by the Company or the conduct of business by the Company as
currently conducted or as presently proposed to be conducted by the Company.
     3.10. Compliance with Laws; Governmental Permits.
          3.10.1. The Company has complied in all material respects with, is not
in material violation of, and has not received any notices of violation with
respect to, any Legal Requirement with respect to the conduct of its business or
the ownership or operation of its business (including the keeping of all
required registers and timely filing or delivery of all required documents under
the provisions of any applicable Legal Requirement), except as set forth in
Schedule 3.10.1 of the Disclosure Schedule. Neither the Company nor any manager,
officer, Affiliate or employee thereof (in their capacities as such or relating
to their employment, services or relationship with the Company), has given,
offered, paid, promised to pay or authorized payment of any money, any gift or
anything of value, with the purpose of influencing any act or decision of the
recipient in his or her official capacity or inducing the recipient to use his
or her influence to affect an act or decision of a government official or
employee, to any (i) governmental official or employee, (ii) political party or
candidate thereof, or (iii) Person while knowing that all or a portion of such
money or thing of value would be given or offered to a governmental official or
employee or political party or candidate thereof.
          3.10.2. The Company has obtained each federal, state, county, local or
foreign governmental consent, license, permit, grant, or other authorization of
a Governmental Entity (a) pursuant to which the Company currently operates or
holds any interest in any of its assets or properties or (b) that is required
for the operation of the Company’s business or the holding of any such interest
(all of the foregoing consents, licenses, permits, grants, and other
authorizations, collectively, the “Company Authorizations”), and all of the
Company Authorizations are in full force and effect. The Company has not
received any notice or other communication from any Governmental Entity
regarding (i) any actual or possible violation of law or any Company
Authorization or any failure to comply with any term or requirement of any
Company Authorization or (ii) any actual or possible revocation, withdrawal,
suspension, cancellation, termination or modification of any Company
Authorization. None of the Company Authorizations will be terminated or
impaired, or will become terminable, in whole or in part, as a result of the
consummation of the transactions contemplated by this Agreement.
     3.11. Title to Property and Assets. The Company has good and valid title to
all of their respective properties, and interests in properties and assets, real
and personal, reflected on the Company Balance Sheet or acquired after the
Company Balance Sheet Date (except properties and assets, or

11



--------------------------------------------------------------------------------



 



interests in properties and assets, sold or otherwise disposed of since the
Company Balance Sheet Date in the ordinary course of business consistent with
past practice), or, with respect to leased properties and assets, valid
leasehold interests in such properties and assets which afford the Company valid
leasehold possession of the properties and assets that are the subject of such
leases, in each case, free and clear of all Encumbrances, except (i) Permitted
Encumbrances incurred in the ordinary course of business consistent with past
practice for obligations not past due, (ii) such imperfections of title and
non-monetary Encumbrances as do not and will not detract from or interfere with
the use of the properties subject thereto or affected thereby, or otherwise
impair business operations involving such properties, and (iii) liens securing
indebtedness that is reflected on the Company Balance Sheet, if any. The plant,
property and equipment of each of the Company that are used in the operations of
its business are (i) in good operating condition and repair, subject to normal
wear and tear and (ii) not obsolete, dangerous or in need of renewal or
replacement, except for renewal or replacement in the ordinary course of
business, consistent with past practice. All properties used in the operations
of the Company are reflected on the Company Balance Sheet to the extent required
under GAAP to be so reflected. Schedule 3.11 of the Disclosure Schedule
identifies each parcel of real property leased or sub-leased by the Company. The
Company has adequate rights of ingress and egress into any real property used in
the operation of their respective businesses. The Company has heretofore
provided to Purchaser true, correct and complete copies of all leases, subleases
and other Contracts under which the Company uses or occupies or has the right to
use or occupy, now or in the future, any real property or facility, including
all modifications, amendments and supplements thereto. The Company does not
currently owns any real property or any tenant improvement.
     3.12. Intellectual Property and Internet Practices.
          3.12.1. As used in this Agreement, the following terms shall have the
meanings indicated below:
          3.12.1.1. “Intellectual Property” means any and all statutory or
common law worldwide industrial and intellectual property rights and all rights
associated therewith, including all patents and applications therefor and all
reissues, divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, all inventions (whether patentable or not),
invention disclosures, improvements, trade secrets, proprietary information,
know how, technology, technical data, proprietary processes and formulae,
algorithms, specifications, customer lists and supplier lists, all industrial
designs and any registrations and applications therefor, all trademarks, trade
names, trade dress, logos, and service names and marks (in each case whether or
not registered) and registrations and applications therefore and the right to
file applications for the registration thereof, Internet domain names, Internet
and World Wide Web URLs or addresses, all copyrights (whether or not
registered), registrations and applications therefor and the right to file
applications for registration thereof, and all other rights corresponding
thereto, all computer software, including all source code, object code,
firmware, development tools, files, records, documentation, screen displays,
layouts, and data, test methodologies, emulation and simulation tools and
reports, all databases and data collections and all rights therein, all
publicity and privacy rights, and all moral and economic rights of authors and
inventors, however denominated, and any similar or equivalent rights to any of
the foregoing, arising under the laws of the United States of America, any state
thereof, or any other country or province, and all tangible embodiments of the
foregoing (in whatever form).
          3.12.1.2. “Company IP Rights” means any and all Intellectual Property
used in the conduct of the business of the Company as currently conducted or as
currently proposed to be conducted by the Company, including, without
limitation, Intellectual Property currently under development by or for the
Company (whether or not in collaboration with

12



--------------------------------------------------------------------------------



 



another Person).
          3.12.1.3. “Company-Owned IP Rights” means Company IP Rights that are
owned or are purportedly owned by or exclusively licensed to the Company,
including, but not limited to, Company Registered Intellectual Property.
          3.12.1.4. “Company Registered Intellectual Property” means all United
States, international and foreign: (A) patents and patent applications
(including provisional applications all reissues, divisions, renewals,
extensions, continuations and continuations-in-part thereof); (B) registered
trademarks and service marks, applications to register trademarks and service
marks, intent-to-use applications, and other registrations and applications
related to trademarks or service marks; (C) registered Internet domain names and
Internet and World Wide Web URLs or addresses; (D) registered copyrights and
applications for copyright registration; and (E) any other Intellectual Property
that is the subject of an application, certificate, filing, registration or
other document issued, filed with, or recorded by any governmental authority
owned by, registered or filed in the name of, the Company.
          3.12.1.5. “Third Party Intellectual Property Rights” means any
Intellectual Property owned by a third party.
          3.12.1.6. “Company Products” means all products and services produced,
marketed, licensed, sold, distributed or performed by or on behalf of the
Company and all products and services currently under development by the
Company.
          3.12.1.7. “Company Source Code” means, collectively, all software
source code and specifications and designs and all material proprietary
information and algorithms contained in or relating to any software source code
or specifications or designs, of any Company-Owned IP Rights or Company
Products.
          3.12.2. The Company (i) owns and has independently developed or
acquired, or (ii) has the valid right or license to all Company IP Rights. The
Company IP Rights are sufficient for the conduct of the business of the Company
as currently conducted and as currently proposed to be conducted by the Company.
          3.12.3. The Company has not transferred ownership of any Intellectual
Property that is or was Company-Owned IP Rights to any third party, or knowingly
permitted the Company’s rights in any Intellectual Property that is or was
Company-Owned IP Rights to enter the public domain or, with respect to any
Intellectual Property for which the Company has submitted an application or
obtained a registration, lapse (other than through the expiration of registered
Intellectual Property at the end of its maximum statutory term).
          3.12.4. The Company owns and has good and exclusive title to each item
of Company-Owned IP Rights and each item of Company Registered Intellectual
Property, free and clear of any Encumbrances (other than Permitted
Encumbrances). The right, license and interest of the Company in and to all
Third Party Intellectual Property Rights licensed by the Company from a third
party are free and clear of all Encumbrances (excluding restrictions contained
in the applicable license agreements with such third parties and Permitted
Encumbrances).
          3.12.5. Neither the execution and delivery or effectiveness of this
Agreement nor the performance of the Company’s obligations under this Agreement
will cause the forfeiture or termination of, or give rise to a right of
forfeiture or termination of any Company-Owned IP Right, or impair the right

13



--------------------------------------------------------------------------------



 



of the Company or Purchaser to use, possess, sell or license any Company-Owned
IP Right or portion thereof. After the Closing, all Company-Owned IP Rights will
be fully transferable, alienable or licensable by Purchaser without restriction
and without payment of any kind to any third party.
          3.12.6. Schedule 3.12.6 of the Disclosure Schedule lists all Company
Registered Intellectual Property including the jurisdictions in which each such
item of Intellectual Property has been issued or registered (including, without
limitation, the “whois” lookup with respect to domain names) or in which any
application for such issuance and registration has been filed, or in which any
other filing or recordation has been made. Schedule 3.12.6 of the Disclosure
Schedule sets forth a list of all actions that are required to be taken by the
Company within 120 days of the date hereof with respect to any of the Company
Registered Intellectual Property in order to avoid prejudice to, impairment or
abandonment of such Company Registered Intellectual Property.
          3.12.7. All statements and representations made by the Company in any
pending copyright, trademark, service mark, or patent applications, filings or
registrations were true in all material respects as of the time they were made.
Each item of Company Registered Intellectual Property is valid and subsisting
(or in the case of applications, applied for), all registration, maintenance and
renewal fees currently due in connection with such Company Registered
Intellectual Property have been paid and all documents, recordations and
certificates in connection with such Company Registered Intellectual Property
currently required to be filed have been filed with the relevant patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of prosecuting, maintaining
and perfecting such Company Registered Intellectual Property and recording the
Company’s ownership interests therein.
          3.12.8. The Company is not nor shall it be as a result of the
execution and delivery or effectiveness of this Agreement or the performance of
the Company’s obligations under this Agreement, in breach of any Contract
governing any Company IP Rights (the “Company IP Rights Agreements”) and the
consummation of the transactions contemplated by this Agreement will not result
in the modification, cancellation, termination, suspension of, or acceleration
of any payments with respect to the Company IP Rights Agreements, or give any
non-Company party to any Company IP Rights Agreement the right to do any of the
foregoing. Following the Closing, the Company (as wholly-owned, directly or
indirectly, by Purchaser) will be permitted to exercise all of the Company’s
rights under the Company IP Rights Agreements to the same extent the Company
would have been able to had the transactions contemplated by this Agreement not
occurred and without the payment of any additional amounts or consideration
other than ongoing fees, royalties or payments which the Company would otherwise
be required to pay.
          3.12.9. None of the Company IP Rights Agreements grants any third
party exclusive rights to or under any Company IP Rights or grants any third
party the right to sublicense any Company IP Rights.
          3.12.10. There are no royalties, honoraria, fees or other payments
payable by the Company to any Person (other than salaries payable to employees,
consultants and independent contractors not contingent on or related to use of
their work product) as a result of the ownership, use, possession, license-in,
license-out, sale, marketing, advertising or disposition of any Company-Owned IP
Rights by the Company.
          3.12.11. To the knowledge of the Company, there is no unauthorized
use, unauthorized disclosure, infringement or misappropriation of any
Company-Owned IP Rights, by any third party, including any employee or former
employee of the Company. The Company has not brought any action, suit or
proceeding for infringement or misappropriation of any Intellectual Property or
breach of any

14



--------------------------------------------------------------------------------



 



Company IP Rights Agreement.
          3.12.12. The Company has not been sued in any suit, action or
proceeding (or received any written notice or, to the knowledge of the Company,
threat) which involves a claim of infringement or misappropriation of any
Intellectual Property right of any third party or which contests the validity,
ownership or right of the Company to exercise any Intellectual Property right.
The Company has not received any written communication that involves an offer to
license or grant any other rights or immunities under any Third Party
Intellectual Property Right.
          3.12.13. The operation of the business of the Company as such business
is currently conducted and as currently proposed to be conducted by the Company,
including (i) the design, development, manufacturing, reproduction, marketing,
licensing, sale, offer for sale, importation, distribution, provision and/or use
of any Company Product and (ii) the Company’s use of any product, device or
process used in the business of the Company as previously conducted, as
currently conducted and as currently proposed to be conducted by the Company,
does not and will not infringe or misappropriate the Intellectual Property of
any third party and does not constitute unfair competition or unfair trade
practices under the laws of any jurisdiction and there is no substantial basis
for a claim that the design, development, manufacturing, reproduction,
marketing, licensing, sale, offer for sale, importation, distribution, provision
and/or use of any Company Product or the operation of the business of the
Company is infringing or has infringed on or misappropriated any Intellectual
Property of a third party.
          3.12.14. None of the Company-Owned IP Rights, the Company Products,
the Company is subject to any proceeding or outstanding order, Contract or
stipulation (A) restricting in any manner the use, transfer, or licensing by the
Company of any Company-Owned IP Right or any Company Product, or which may
affect the validity, use or enforceability of any such Company-Owned IP Right or
Company Product, or (B) restricting the conduct of the business of the Company
in order to accommodate third party Intellectual Property rights.
          3.12.15. The Company has not received any opinion of counsel that any
Company Product or the operation of the business of the Company, as previously
or currently conducted, or as currently proposed to be conducted by the Company,
infringes or misappropriates any Third Party Intellectual Property Rights.
          3.12.16. The Company has secured from all of its consultants,
employees and independent contractors who independently or jointly contributed
to the conception, reduction to practice, creation or development of any
Company-Owned IP Rights unencumbered and unrestricted exclusive ownership of,
all such third party’s Intellectual Property in such contribution that the
Company does not already own by operation of law and such third party has not
retained any rights or licenses with respect thereto. Without limiting the
foregoing, the Company has obtained proprietary information and invention
disclosure and assignment agreements from all current and former employees and
consultants of the Company.
          3.12.17. No current or former employee, consultant or independent
contractor of the Company: (i) is in violation of any term or covenant of any
Contract relating to employment, invention disclosure, invention assignment,
non-disclosure or non-competition or any other Contract with any other party by
virtue of such employee’s, consultant’s or independent contractor’s being
employed by, or performing services for, the Company or using trade secrets or
proprietary information of others without permission; or (ii) has developed any
technology, software or other copyrightable, patentable or otherwise proprietary
work for the Company that is subject to any agreement under which such employee,
consultant or independent contractor has assigned or otherwise granted to any
third party any rights

15



--------------------------------------------------------------------------------



 



(including Intellectual Property rights) in or to such technology, software or
other copyrightable, patentable or otherwise proprietary work.
          3.12.18. The employment of any employee of the Company or the use by
the Company of the services of any consultant or independent contractor does not
subject the Company to any liability to any third party for improperly
soliciting such employee, consultant or independent contractor to work for the
Company, whether such liability is based on contractual or other legal
obligations to such third party. No current or former employee, consultant or
independent contractor of the Company has any right, license, claim or interest
whatsoever in or with respect to any Company-Owned IP Rights.
          3.12.19. To the extent that any Intellectual Property that is or was a
Third Party Intellectual Property Right is incorporated into, integrated or
bundled with, or used by the Company in the development, manufacture or
compilation of any of the Company Products, the Company has a written agreement
with such third party with respect thereto pursuant to which the Company either
(A) has obtained complete, unencumbered and unrestricted ownership of, and is
the exclusive owners of such Intellectual Property by operation of law or by
valid assignment, or (B) has obtained perpetual, assignable and non terminable
(other than for breach) licenses (sufficient for the conduct of its business as
currently conducted by the Company and as currently proposed to be conducted by
the Company) to all such Third Party Intellectual Property Rights.
          3.12.20. The Company has taken all commercially reasonable steps to
protect and preserve the confidentiality of all confidential or non-public
information included in the Company IP Rights (“Confidential Information”). All
use, disclosure or appropriation of Confidential Information owned by the
Company to a third party has been pursuant to the terms of a written Contract
between the Company and such third party. All use, disclosure or appropriation
of Confidential Information by the Company not owned by the Company has been
pursuant to the terms of a written agreement between the Company and the owner
of such Confidential Information, or is otherwise lawful. All current and former
employees and consultants of the Company having access to Confidential
Information or proprietary information of any of their respective customers or
business partners have executed and delivered to the Company an agreement
regarding the protection of such Confidential Information or proprietary
information (in the case of proprietary information of the Company’s customers
and business partners, to the extent required by such customers and business
partners).
          3.12.21. Schedule 3.12.21 of the Disclosure Schedule lists all
software or other material that is distributed as “free software”, “open source
software” or under a similar licensing or distribution terms (including but not
limited to the GNU General Public License (GPL), GNU Lesser General Public
License (LGPL), Mozilla Public License (MPL), BSD licenses, the Artistic
License, the Netscape Public License, the Sun Community Source License
(SCSL) the Sun Industry Standards License (SISL) and the Apache License) (“Open
Source Materials”) used by the Company in any way. The Company is in compliance
with the terms and conditions of all licenses for the Open Source Materials.
          3.12.22. The Company has not (i) incorporated Open Source Materials
into, or combined Open Source Materials with, the Company IP Rights or Company
Products; (ii) distributed Open Source Materials in conjunction with any Company
IP Rights or Company Products; or (iii) used Open Source Materials, in such a
way that, with respect to (i), (ii), or (iii), creates, or purports to create
obligations for the Company with respect to any Company IP Rights or grant, or
purport to grant, to any third party, any rights or immunities under any Company
IP Rights (including using any Open Source Materials that require, as a
condition of use, modification and/or distribution of such Open Source Materials
that other software incorporated into, derived from or distributed with such
Open Source Materials be (A) disclosed or distributed in source code form,
(B) be licensed for the purpose of making derivative works, or (C) be
redistributable at no charge).

16



--------------------------------------------------------------------------------



 



          3.12.23. All Company Products sold, licensed, leased or delivered by
the Company to customers and all services provided by or through the Company to
customers on or prior to the Closing Date conform to applicable contractual
commitments, express and implied warranties (to the extent not subject to
legally effective express exclusions thereof), and to any representations
provided to customers and conform in all material respects to packaging,
advertising and marketing materials and to applicable product or service
specifications or documentation. The Company has no liability (and, to the
knowledge of the Company, there is no legitimate basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand against the Company giving rise to any material liability relating to the
foregoing Contracts) for replacement or repair thereof or other damages in
connection therewith in excess of any reserves therefor reflected on the Company
Balance Sheet.
          3.12.24. The Company has provided Purchaser with all documentation and
notes relating to the testing of all Company Products. The Company has
documented all bugs, errors and defects in all the Company Products, and such
documentation is retained and is available internally at the Company. All
Company Products are free from any material defect, bug, virus, time bomb,
Trojan horse, backdoor or programming, design or documentation error and operate
and run in a reasonable manner.
          3.12.25. For all software used by the Company in providing services,
or in developing or making available any of the Company Products, the Company
has implemented any and all security patches or upgrades that are generally
available for that software.
          3.12.26. No (i) government funding; (ii) facilities of a university,
college, other educational institution or research center; or (iii) funding from
any Person (other than funds received in consideration for the Membership
Interests) was used in the development of the Company-Owned IP Rights. No
current or former employee, consultant or independent contractor of the Company,
who was involved in, or who contributed to, the creation or development of any
Company-Owned IP Rights, has performed services for or otherwise was under
restrictions resulting from his/her relations with any government, university,
college or other educational institution or research center during a period of
time during which such employee, consultant or independent contractor was also
performing services for the Company.
          3.12.27. Neither the Company nor any other Person then acting on its
behalf has disclosed, delivered or licensed to any Person, agreed to disclose,
deliver or license to any Person, or permitted the disclosure or delivery to any
escrow agent or other Person of, any Company Source Code. No event has occurred,
and no circumstance or condition exists, that (with or without notice or lapse
of time, or both) will, or would reasonably be expected to, result in the
disclosure, delivery or license by the Company or any Person then acting on its
behalf to any Person of any Company Source Code. Schedule 3.12.27 of the
Disclosure Schedule identifies each Contract pursuant to which the Company has
deposited, or is or may be required to deposit, with an escrow holder or any
other Person, any of the Company Source Code, and describes whether the
execution of this Agreement or any of the transactions contemplated by this
Agreement, in and of itself, would reasonably be expected to result in the
release from escrow of any Company Source Code.
          3.12.28. The Company is not now and has never been a member or
promoter of, or a contributor to, any industry standards body or any similar
organization that could reasonably be expected to require or obligate any of the
Company to grant or offer to any other Person any license or right to any
Company-Owned IP Rights.
          3.12.29. The Company has implemented and maintains a comprehensive
security plan which (i) identifies internal and external risks to the security
of the Confidential Information, including personally identifiable information;
(ii) implements, monitors and improves adequate and effective

17



--------------------------------------------------------------------------------



 



administrative, electronic and physical safeguards to control those risks; and
(iii) maintains notification procedures in compliance with applicable Legal
Requirements in the case of any breach of security compromising unencrypted data
containing personally identifiable information. The Company has not experienced
any breach of security or otherwise unauthorized access by third parties to the
Confidential Information, including personally identifiable information in the
Company’s possession, custody or control, or to any Company Product.
          3.12.30. The Company (i) has not collected, and is not collecting, any
personally identifiable information from any third parties, (ii) is in
compliance with their respective internal privacy policies and terms of use,
(iii) has not and does not, directly or indirectly, deliver or has third parties
deliver unsolicited electronic mails, nor place metatags in a manner that
infringes rights of third parties, (iv) complies with the safe harbor
requirements of the United States Designated Agent Filings For Safe Harbor Under
Digital Millennium Copyright Act of 1998, (v) does not provide goods or services
that are regulated or are intended only for adults, or prohibited or controlled
in any jurisdictions, and (vi) does not knowingly collect personally
identifiable information from anyone under the age of 13 and comply with the
requirements of the United States Children’s Online Privacy Protection Act of
1998, as amended. Third parties’ content (including without limitation text,
graphics and technology) included in, or linked to by, the websites maintained
by the Company and the Subsidiary is properly licensed for electronic posting,
distribution, storage and all other intended uses by the Company and users of
all such websites.
          3.12.31. The Company has complied with all applicable Legal
Requirements and their respective internal and public privacy policies relating
to the use, collection, storage, disclosure and transfer of any personally
identifiable information collected by the Company or by third parties having
authorized access to the records of the Company. The execution, delivery and
performance of this Agreement, will comply with all applicable Legal
Requirements relating to privacy and with the Company’s privacy policies. The
Company has not received a complaint regarding the Company’s collection, use or
disclosure of personally identifiable information.
          3.12.32. Schedule 3.12.32(i) of the Disclosure Schedule sets forth
true and accurate monthly traffic metrics information on each Company Web site,
individually and in the aggregate, according to the parameters requested by
Purchaser and reflects, in all material respects, the actual use of each Company
Web Site by its respective users for the periods covered by such metrics. The
number of registered users of each Company Web Site, as of July 5, 2007, is as
set forth in Schedule 3.12.32(ii) of the Disclosure Schedule.
     3.13. Environmental Matters. (i) All Hazardous Materials and wastes of the
Company has been disposed of in accordance in all material respects with all
Environmental and Safety Laws; (ii) the Company has not received any notice of
any noncompliance of the Facilities or its past or present operations with
Environmental and Safety Laws; (iii) no notices, administrative actions or suits
are pending or threatened relating to an actual or alleged violation of any
applicable Environmental and Safety Laws by the Company; (iv) the Company is not
a potentially responsible party under the federal Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, or any analogous
state, local or foreign laws arising out of events occurring prior to the
Closing Date; (v) to the Company’s knowledge, there have not been in the past,
and are not now, any Hazardous Materials on, under or migrating to or from any
of the Facilities or any Property; (vi) to the Company’s knowledge, there have
not been in the past, and are not now, any underground tanks or underground
improvements at, on or under any Property, including treatment or storage tanks,
sumps, or water, gas or oil wells; and (vii) the Company’s uses and activities
at its Facilities have at all times materially complied with all Environmental
and Safety Laws.

18



--------------------------------------------------------------------------------



 



     3.14. Tax Matters.
          3.14.1. The Company and any consolidated, combined, unitary or
aggregate group for Tax purposes of which the Company is or has been a member,
have properly completed and timely filed all Tax Returns required to be filed by
them and have timely paid all Taxes whether or not shown on any Tax Return. All
Tax Returns were complete and accurate and have been prepared in substantial
compliance with all applicable Legal Requirements. All amounts shown on the Tax
Returns to be due on or before the Closing Date have been or will be paid on or
before the Closing Date. The Company has disclosed on its income Tax Returns in
any year for which the statute of limitations has not expired all positions that
would reasonably be expected to give rise to a material understatement penalty
or any similar Legal Requirement.
          3.14.2. The Company has delivered or made available to Purchaser
(i) complete and correct copies of all Tax Returns of the Company relating to
Taxes for all taxable periods including related workpapers, (ii) all foreign
statutory accounts of the Company, and (iii) complete and correct copies of all
private letter rulings, revenue agent reports, information document requests,
notices of proposed deficiencies, deficiency notices, protests, petitions,
closing agreements, settlement agreements, pending ruling requests and any
similar documents submitted by, received by, or agreed to by or on behalf of the
Company relating to Taxes for all taxable periods for which the statute of
limitations has not yet expired. The Company has not been informed by any
jurisdiction that the jurisdiction believes that the Company was required to
file any Tax Return that was not filed.
          3.14.3. The Company Balance Sheet reflects all liability for unpaid
Taxes of the Company for periods (or portions of periods) through the Company
Balance Sheet Date. The Company has no liability for unpaid Taxes accruing after
the Company Balance Sheet Date except for Taxes arising in the ordinary course
of business subsequent to the Company Balance Sheet Date.
          3.14.4. There is (i) no claim for Taxes being asserted against the
Company that has resulted in a lien against the property of the Company other
than liens for Taxes not yet due and payable, (ii) no audit or pending audit of,
or Tax controversy associated with, any Tax Return of the Company being
conducted by a Tax Authority, (iii) no extension of any statute of limitations
on the assessment of any Taxes granted by the Company currently in effect, and
(iv) no agreement by the Company to any extension of time for filing any Tax
Return which has not been filed.
          3.14.5. The Company has not been, nor will it be, required to include
any material adjustment in taxable income for any tax period (or portion
thereof) ending after the Closing Date as a result of transactions or events
occurring, or accounting methods employed, prior to the Closing.
          3.14.6. The Company (i) is not a party to nor bound by any Tax
sharing, Tax indemnity, or Tax allocation agreement, nor does the Company has
any liability or potential liability to another party under any such agreement;
(ii) is not liable for Taxes of any other Person pursuant to any Contract or any
Legal Requirement, nor is it currently under any contractual obligation to
indemnify any Person with respect to any amounts of such Person’s Taxes or is a
party to any Contract providing for payments by an Acquired Corporation with
respect to any amount of Taxes of any other Person; (iii) has not requested nor
received a ruling from any Tax authority or signed a closing or other agreement
with any Tax authority, nor has any the Company or anyone acting on its behalf
requested or received a ruling from any Taxation Authority or signed a closing
or other agreement with any Taxation Authority.
          3.14.7. No written notice has ever been delivered by any Governmental
Entity to the Company in a jurisdiction where it does not file a Tax Return that
claims that it is or may be subject to taxation by that jurisdiction which has
resulted or could reasonably be expected to result in an obligation

19



--------------------------------------------------------------------------------



 



to pay material Taxes. The Company has in its possession official foreign
government receipts for any Taxes paid by it to any foreign Tax Authorities.
          3.14.8. The Company has provided to the Purchaser all documentation
relating to any applicable Tax holidays or incentives. The Company is in
compliance with the requirements for any applicable Tax holidays or incentives
and none of the Tax holidays or incentives will be jeopardized by the
transaction contemplated in this Agreement.
          3.14.9. The Company is not nor has it ever been a “United States real
property holding corporation” within the meaning of Section 897 of the Code, and
the Company has filed with the Internal Revenue Service all statements, if any,
which are required under Section 1.897-2(h) of the Treasury Regulations
promulgated thereunder.
          3.14.10. The Company has complied (and until the Closing will comply)
with all applicable Legal Requirements relating to the payment, reporting and
withholding of Taxes (including withholding of Taxes pursuant to Sections 1441,
1442, 1445 and 1446 of the Code or similar provisions under any foreign law),
has, within the time and in the manner prescribed by law, withheld from any
payments (including, without limitation, employee wages or consulting
compensation) and paid over to the proper governmental authorities (or is
properly holding for such timely payment) all amounts required to be so withheld
and paid over under all applicable Legal Requirements, including federal and
state income Taxes, Federal Insurance Contribution Act, Medicare, Federal
Unemployment Tax Act, relevant state income and employment Tax withholding laws,
and has timely filed all withholding Tax Returns, for all periods through and
including the Closing Date. The Company has collected (and remitted to the
proper authorities of any state or other jurisdiction) and/or paid all sales
and/or use Taxes required under all applicable Legal Requirements to be charged
on any transactions that it has engaged in.
          3.14.11. There is no agreement, plan, arrangement or other Contract
covering any current or former employee or other service provider of the Company
or ERISA Affiliate (as defined below) to which the Company is a party or by
which the Company is bound that, considered individually or considered
collectively with any other such agreements, plans, arrangements or other
Contracts, that has resulted, will, or could reasonably be expected to, result,
on account of entering into the transactions contemplated hereby (whether alone
or upon the occurrence of any additional or subsequent events, including, any
termination of employment), in the payment of any amount that could reasonably
be expected to be non-deductible under Section 162 of the Code (or any
corresponding or similar provision of state, local or foreign Tax law) or
characterized as an “excess parachute payment” within the meaning of
Section 280G of the Code (or any corresponding or similar provision of state,
local or foreign Tax law). Schedule 3.14.11 of the Disclosure Schedule lists
each Person who the Company reasonably believes is, with respect to the Company
and/or any ERISA Affiliate, a “disqualified individual” (within the meaning of
Section 280G of the Code and the regulations promulgated thereunder), as
determined as of the date hereof.
          3.14.12. Schedule 3.14.12 of the Disclosure Schedule sets forth each
jurisdiction (other than United States federal) in which the Company files, is
required to file or has been required to file a Tax Return or is or has been
liable for any Taxes on a “nexus” basis and each jurisdiction that has sent
notices or communications of any kind requesting information relating to the
Company’s nexus with such jurisdiction.
          3.14.13. The Company is not nor has it even been a party to a
transaction or agreement that is in conflict with the Tax rules on transfer
pricing in any relevant jurisdiction.
          3.14.14. The Company has not consummated, has participated in, or is
currently

20



--------------------------------------------------------------------------------



 



participating in any transaction which was or is a “Tax shelter” transaction as
defined in Sections 6662, 6011, 6012 or 6111 of the Code or the Treasury
Regulations promulgated thereunder or in similar provisions of foreign law or
which was or is a “Listed Transaction” or a “Reportable Transaction” as those
terms are defined in the Code and the Treasury regulations thereunder or in
similar provisions of foreign law.
          3.14.15. Schedule 3.14.15 the Disclosure Schedule sets forth the
following information with respect to the Company as of the most recent
practicable date: (i) the basis in its assets and (ii) the amount of any net
operating loss, net capital loss, unused investment or other credit, unused
foreign tax, or excess charitable contribution allocable to it.
          3.14.16. No stock transfer Taxes, sales Taxes, use Taxes, real estate
transfer or gains Taxes or other similar Taxes will be imposed on the
transactions contemplated by this Agreement.
          3.14.17. The Company has always been treated as a partnership for
federal income tax purposes and has not made an election to be treated as an
association taxable as a corporation.
     3.15. Employee Benefit Plans and Employee Matters.
          3.15.1. Schedule 3.15.1 of the Disclosure Schedule lists, with respect
to the Company and any trade or business (whether or not incorporated) which is
treated as a single employer with the Company (an “ERISA Affiliate”) within the
meaning of Section 414(b), (c), (m) or (o) of the Code, (i) all “employee
benefit plans” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), (ii) each loan to an employee
in excess of $10,000, (iii) all stock option, stock purchase, phantom stock,
stock appreciation right, supplemental retirement, severance, sabbatical,
medical, dental, vision care, disability, employee relocation, cafeteria benefit
(Section 125 of the Code), dependent care (Section 129 of the Code), life
insurance or accident insurance plans, programs or arrangements, (iv) all bonus,
pension, profit sharing, savings, severance, retirement, deferred compensation
or incentive plans, programs or arrangements, (v) all other fringe or employee
benefit plans, programs or arrangements that apply to senior management and that
do not generally apply to all employees, and (vi) all employment or executive
compensation or severance agreements, written or otherwise, as to which
unsatisfied obligations of the Company of greater than $10,000 remain for the
benefit of, or relating to, any present or former employee, consultant or
non-employee manager (or director, as the case may be) of the Company (all of
the foregoing described in clauses (i) through (vi), collectively, the “Company
Employee Plans”, and each a “Company Employee Plan”).
          3.15.2. The Company has furnished to Purchaser a true, correct and
complete copy of each of the Company Employee Plans and related plan documents
(including trust documents, insurance policies or Contracts, employee booklets,
summary plan descriptions and other authorizing documents, and any material
employee communications relating thereto) and has, with respect to each Company
Employee Plan which is subject to ERISA reporting requirements, provided to
Purchaser true, correct and complete copies of the Form 5500 reports filed for
the last three plan years. Any Company Employee Plan intended to be qualified
under Section 401(a) of the Code has either obtained from the Internal Revenue
Service a favorable determination letter as to its qualified status under the
Code, including all amendments to the Code effected by the Tax Reform Act of
1986 and subsequent legislation, or has applied (or has time remaining in which
to apply) to the Internal Revenue Service for such a determination letter prior
to the expiration of the requisite period under applicable Treasury Regulations
or Internal Revenue Service pronouncements in which to apply for such
determination letter and to make any amendments necessary to obtain a favorable
determination or has been established under a standardized prototype plan for
which an Internal Revenue Service opinion letter has been obtained by the plan
sponsor and is valid as to the adopting employer. The Company has also provided
to Purchaser a

21



--------------------------------------------------------------------------------



 



true, correct and complete copy of the most recent Internal Revenue Service
determination or opinion letter issued with respect to each such Company
Employee Plan, and nothing has occurred since the issuance of each such letter
which would reasonably be expected to cause the loss of the Tax-qualified status
of any Company Employee Plan subject to Section 401(a) of the Code. The Company
has also provided to Purchaser all registration statements and prospectuses
prepared in connection with each Company Employee Plan. All individuals who,
pursuant to the terms of any Company Employee Plan, are entitled to participate
in any Company Employee Plan, are currently participating in such Company
Employee Plan or have been offered an opportunity to do so and have declined in
writing. No employee of the Company and no person subject to any health plan of
the Company has made medical claims through any such health plan during the
12 months preceding the date hereof for more than $25,000 in the aggregate for
which the Company is responsible. For the purposes of the forgoing sentence, any
exception to such representation and warranty set forth in the Disclosure Letter
shall be stated generally and shall not identify any employee of the Company or
person subject to any health plan of the Company who has made medical claims.
The Company does not sponsor or maintain any self-funded employee benefit plan.
          3.15.3. None of the Company Employee Plans promises or provides
retiree medical or other retiree welfare benefits to any person other than as
required under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), or similar state law. There has been no “prohibited
transaction” (within the meaning of Section 406 of ERISA and Section 4975 of the
Code and not exempt under Section 408 of ERISA and regulatory guidance
thereunder) with respect to any Company Employee Plan. Each Company Employee
Plan has been administered in accordance with its terms and in compliance with
the requirements prescribed by any and all statutes, rules and regulations
(including ERISA and the Code), and the Company and each ERISA Affiliate has
performed all obligations required to be performed by it under, is not in
default under or in violation of, and has no knowledge of any default or
violation by any other party to, any of the Company Employee Plans. Neither the
Company nor any ERISA Affiliate is subject to any liability or penalty under
Sections 4976 through 4980 of the Code or Title I of ERISA with respect to any
of the Company Employee Plans. All contributions required to be made by the
Company or any ERISA Affiliate to any Company Employee Plan have been made on or
before their due dates and a reasonable amount has been accrued for
contributions to each Company Employee Plan for the current plan years (and no
further contributions will be due or will have accrued thereunder as of the
Closing Date, other than contributions accrued in the ordinary course of
business, consistent with past practice, after the Company Balance Sheet Date as
a result of the operations of Company after the Company Balance Sheet Date). In
addition, with respect to each Company Employee Plan intended to include a Code
Section 401(k) arrangement, the Company and ERISA Affiliates have at all times
made timely deposits of employee salary reduction contributions and participant
loan repayments, as determined pursuant to regulations issued by the United
States Department of Labor. No Company Employee Plan is covered by, and neither
the Company nor any ERISA Affiliate has incurred or expects to incur any
liability under Title IV of ERISA or Section 412 of the Code. Each Company
Employee Plan can be amended, terminated or otherwise discontinued after the
Closing in accordance with its terms, without liability to Purchaser and/or the
Company (other than ordinary administrative expenses typically incurred in a
termination event). With respect to each Company Employee Plan subject to ERISA
as either an employee pension benefit plan within the meaning of Section 3(2) of
ERISA or an employee welfare benefit plan within the meaning of Section 3(1) of
ERISA, the Company has prepared in good faith and timely filed all requisite
governmental reports (which were true, correct and complete as of the date
filed), including any required audit reports, and has properly and timely filed
and distributed or posted all notices and reports to employees required to be
filed, distributed or posted with respect to each such Company Employee Plan. No
suit, administrative proceeding, action or other litigation has been brought, or
to the knowledge of the Company, is threatened, against or with respect to any
such Company Employee Plan, including any audit or inquiry by the Internal
Revenue Service or United States Department of Labor.

22



--------------------------------------------------------------------------------



 



          3.15.4. With respect to each Company Employee Plan, the Company has
complied with (i) the applicable health care continuation and notice provisions
of COBRA and the regulations (including proposed regulations) thereunder,
(ii) the applicable requirements of the Family Medical and Leave Act of 1993 and
the regulations (including proposed regulations) thereunder, (iii) the
applicable requirements of the Health Insurance Portability and Accountability
Act of 1996 and the regulations (including proposed regulations) thereunder,
(iv) the applicable requirements of the Americans with Disabilities Act of 1990,
as amended and the regulations (including proposed regulations) thereunder,
(v) the Age Discrimination in Employment Act of 1967, as amended, and (vi) the
applicable requirements of the Women’s Health and Cancer Rights Act of 1998 and
the regulations (including proposed regulations) thereunder.
          3.15.5. There has been no amendment to, written interpretation or
announcement (whether or not written) by the Company or any ERISA Affiliate
relating to, or change in participation or coverage under, any Company Employee
Plan which would materially increase the expense of maintaining such Company
Employee Plan above the level of expense incurred with respect to such Company
Employee Plan for the most recent fiscal year included in the Financial
Statements. No Company Employee Plan will be subject to any surrender fees or
service fees upon termination other than the normal and reasonable
administrative fees associated with the termination of benefit plans.
          3.15.6. Neither the Company nor any current or former ERISA Affiliate
currently maintains, sponsors, participates in or contributes to, or has ever
maintained, established, sponsored, participated in, or contributed to, any
pension plan (within the meaning of Section 3(2) of ERISA) which is subject to
Part 3 of subtitle B of Title I of ERISA, Title IV of ERISA or Section 412 of
the Code. Neither the Company nor any ERISA Affiliate is a party to, or has made
any contribution to or otherwise incurred any obligation under, any
“multiemployer plan” as such term is defined in Section 3(37) of ERISA or any
“multiple employer plan” as such term is defined in Section 413(c) of the Code.
          3.15.7. Each compensation and benefit plan maintained or contributed
to by the Company under the law or applicable custom or rule of the relevant
jurisdiction outside of the United States (each such plan, a “Foreign Plan”) is
listed in Schedule 3.15.7 of the Disclosure Schedule. As regards each Foreign
Plan, (i) such Foreign Plan is in material compliance with the provisions of the
Legal Requirements of each jurisdiction in which such Foreign Plan is
maintained, to the extent those Legal Requirements are applicable to such
Foreign Plan, (ii) all contributions to, and material payments from, such
Foreign Plan which may have been required to be made in accordance with the
terms of such Foreign Plan, and, when applicable, the Legal Requirements of the
jurisdiction in which such Foreign Plan is maintained, have been timely made or
shall be made by the Closing Date, and all such contributions to such Foreign
Plan, and all payments under such Foreign Plan, for any period ending before the
Closing Date that are not yet, but will be, required to be made, are reflected
as an accrued liability on the Company Balance Sheet, (iii) the Company and each
ERISA Affiliate has materially complied with all applicable reporting and notice
requirements, and such Foreign Plan has obtained from the Governmental Entity
having jurisdiction with respect to such Foreign Plan any required
determinations, if any, that such Foreign Plan is in compliance with the Legal
Requirements of the relevant jurisdiction if such determinations are required in
order to give effect to such Foreign Plan, (iv) such Foreign Plan has been
administered in all material respects at all times in accordance with its terms
and applicable Legal Requirements, (v) to the knowledge of the Company, there
are no pending investigations by any governmental body involving such Foreign
Plan, and no pending claims (except for claims for benefits payable in the
normal operation of such Foreign Plan), suits or proceedings against such
Foreign Plan or asserting any rights or claims to benefits under such Foreign
Plan, (vi) the consummation of the transactions contemplated by this Agreement
will not by itself create or otherwise result in any liability with respect to
such Foreign Plan, and (vii) except as required by applicable Legal
Requirements, no condition exists that would prevent the Company from
terminating or amending any

23



--------------------------------------------------------------------------------



 



Foreign Plan at any time for any reason in accordance with the terms of each
such Foreign Plan without the payment of any fees, costs or expenses (other than
the payment of benefits accrued through the date of termination and any normal
and reasonable expenses typically incurred in a termination event). The benefits
available under all Foreign Plans in the aggregate do not provide materially
greater benefits to employees of the Company participating in such plans than
the benefits available under the Company Employee Plans for employees of the
Company in the United States. No Foreign Plan has unfunded liabilities that will
not be offset by insurance or that are not fully accrued on the financial
statements of the Company in accordance with GAAP.
          3.15.8. Schedule 3.15.8 of the Disclosure Schedule lists as of the
date hereof each employee of the Company who is not fully available to perform
work because of disability or other leave and also lists, with respect to each
such employee, the basis of such disability or leave and the anticipated date of
return to full service.
          3.15.9. None of the execution and delivery of this Agreement or the
consummation of the transaction contemplated hereby or any termination of
employment or service in connection therewith or subsequent thereto will,
individually or together with the occurrence of some other event, (i) result in
any payment (including severance, unemployment compensation, golden parachute,
bonus or otherwise) becoming due to any Person, (ii) materially increase or
otherwise enhance any benefits otherwise payable by the Company, (iii) result in
the acceleration of the time of payment or vesting of any such benefits, except
as required under Section 411(d)(3) of the Code, (iv) increase the amount of
compensation due to any Person, or (v) result in the forgiveness in whole or in
part of any outstanding loans made by the Company to any Person.
          3.15.10. The Company is in compliance in all material respects with
all currently applicable Legal Requirements respecting employment,
discrimination in employment, terms and conditions of employment, worker
classification (including the proper classification of workers as independent
contractors and consultants), wages, hours and occupational safety and health
and employment practices, including the Immigration Reform and Control Act, and
is not engaged in any unfair labor practice. All employees of the Company who
reside in the United States of America are authorized for employment by the
Company in accordance with all United States immigration laws (including the
Immigration and Naturalization Act, the Immigration Reform and Control Act and
the Illegal Immigration Reform and Responsibility Act, each as amended) and the
regulations promulgated thereunder. The Company has completed and retained in
accordance with Immigration and Naturalization Service regulations a Form I-9
for all employees hired on or after November 7, 1986. The Company has withheld
all amounts required by law or by agreement to be withheld from the wages,
salaries, and other payments to employees; and is not liable for any arrears of
wages, compensation, Taxes, penalties or other sums for failure to comply with
any of the foregoing. The Company has paid in full to all employees, independent
contractors and consultants all wages, salaries, commissions, bonuses, benefits
and other compensation due to or on behalf of such employees, independent
contractors and consultants. The Company is liable for any payment to any trust
or other fund or to any Governmental Entity, with respect to unemployment
compensation benefits, social security or other benefits or obligations for
employees (other than routine payments to be made in the normal course of
business and consistently with past practice). There are no pending claims
against the Company under any workers compensation plan or policy or for long
term disability. The Company has no obligations under COBRA with respect to any
former employees or qualifying beneficiaries thereunder, except for obligations
that are not material in amount. There are no controversies pending or, to the
knowledge of the Company, threatened, between the Company and any its employees,
which controversies have or would reasonably be expected to result in an action,
suit, proceeding, claim, arbitration or investigation before any Governmental
Entity.

24



--------------------------------------------------------------------------------



 



          3.15.11. Schedule 3.15.11 of the Disclosure Schedule sets forth a
true, correct and complete list of all severance Contracts and employment
Contracts to which the Company is a party or by which the Company is bound. The
Company has no obligation to pay any amount or provide any benefit to any former
employee or officer, other than obligations (i) for which Company has
established a reserve for such amount on the Company Balance Sheet and
(ii) pursuant to Contracts entered into after the Company Balance Sheet Date and
disclosed on Schedule 3.15.11 of the Disclosure Schedule. The Company is not a
party to nor bound by any collective bargaining agreement or other labor union
Contract, no collective bargaining agreement is being negotiated by the Company
and the Company has no duty to bargain with any labor organization. There is no
pending demand for recognition or any other request or demand from a labor
organization for representative status with respect to any Person employed by
the Company. The Company has no knowledge of any activities or proceedings of
any labor union or to organize their respective employees. There is no labor
dispute, strike or work stoppage against the Company pending or, to the
knowledge of the Company, threatened, which may interfere with the respective
business activities of the Company. Neither the Company, nor to the knowledge of
the Company, any of its representatives or employees, has committed any unfair
labor practice in connection with the operation of the respective businesses of
the Company, and there is no charge or complaint against the Company by the
National Labor Relations Board or any comparable Governmental Entity pending or
to the knowledge of the Company, threatened. No employee of the Company has
resigned or been dismissed in the 12 month period ending on the date hereof, for
any reason (including disability or death).
          3.15.12. No employee of the Company is in violation of any term of any
employment agreement, patent disclosure agreement, non-competition agreement, or
any restrictive covenant to a former employer relating to the right of any such
employee to be employed by the Company because of the nature of the business
conducted or presently proposed to be conducted by the Company or to the use of
trade secrets or proprietary information of others. Except as set forth on
Schedule 3.15.12 of the Disclosure Schedule, no employee of the Company has
given notice to the Company, nor does the Company otherwise has knowledge, that
any such employee intends to terminate his or her employment with the Company.
The employment of each of the employees of the Company is “at will” (except for
non-U.S. employees of the Company located in a jurisdiction that does not
recognize the “at will” employment concept) and the Company does not have any
obligation to provide any particular form or period of notice prior to
terminating the employment of any of their respective employees, except as set
forth on Schedule 3.15.12 of the Disclosure Schedule. As of the date hereof, the
Company has not, and to the knowledge of Company, no other Person has,
(i) entered into any Contract that obligates or purports to obligate Purchaser
to make an offer of employment to any present or former employee or consultant
of the Company and/or (ii) promised or otherwise provided any assurances
(contingent or otherwise) to any present or former employee or consultant of the
Company of any terms or conditions of employment with Purchaser following the
Closing.
          3.15.13. The Company has provided to Purchaser a true, correct and
complete list of the names, positions and rates of compensation of all officers,
managers (or directors, as the case may be), and employees of the Company
showing each such person’s name, position, annual remuneration, status as
exempt/non-exempt, bonuses and fringe benefits for the current fiscal year and
the most recently completed fiscal year. The Company has provided to Purchaser
the additional following information for each of its international employees:
city/country of employment, citizenship, date of hire, manager’s name and work
location, date of birth, any material special circumstances (including
pregnancy, disability or military service), and whether the employee was
recruited from a previous employer.
          3.15.14. The Company has provided to Purchaser a true, correct and
complete list of all of its consultants and independent contractors and for each
the initial date of the engagement and whether the engagement has been
terminated by written notice by either party.

25



--------------------------------------------------------------------------------



 



          3.15.15. The Company has provided to Purchaser true, correct and
complete copies of each of the following: all forms of offer letters; all forms
of employment agreements and severance agreements; all forms of services
agreements and agreements with current and former consultants and/or advisory
board members; all forms of confidentiality, non-competition or inventions
agreements between current and former employees/consultants and the Company (and
a true, correct and complete list of employees, consultants and/or others not
subject thereto); the most current management organization chart(s); all
agreements and/or insurance policies providing for the indemnification of any
officers or managers (or directors, as the case may be) of the Company; summary
of liability for termination payments to current and former managers (or
directors, as the case may be), officers and employees of the Company; and a
schedule of bonus commitments made to employees of the Company.
          3.15.16. There are no performance improvement or disciplinary actions
contemplated or pending against any of the Company’s current employees.
          3.15.17. The Worker Adjustment Retraining Notification Act of 1988, as
amended, or any similar state or local law is not, and was never, applicable to
the Company.
          3.15.18. The Company has delivered to Purchaser true and complete
copies of all election statements under Section 83(b) of the Code that are in
the Company’s possession or subject to its control with respect to any unvested
securities or other property issued by the Company or any ERISA Affiliate to any
of their respective employees, non-employee managers (or directors, as the case
may be), consultants and other service providers.
          3.15.19. Schedule 3.15.19 to the Disclosure Schedule lists all
“nonqualified deferred compensation plans” (within the meaning of Section 409A
of the Code) to which the Company is a party. Each “nonqualified deferred
compensation plan” to which the Company is a party complies with the
requirements of paragraphs (2), (3) and (4) of Section 409A(a) by its terms and
has been operated in accordance with such requirements, and has been operated
since January 1, 2005 in good faith compliance with Section 409A of the Code and
IRS Notice 2005-1. No such nonqualified deferred compensation plan has been
materially modified (as determined under Notice 2005-1) after October 3, 2004.
No event has occurred that would be treated by Section 409A(b) as a transfer of
property for purposes of Section 83 of the Code.
     3.16. Interested Party Transactions. None of the Sellers, managers (or
directors, as the case may be), officers, employees or Members of the Company,
nor any immediate family member of any of the foregoing or of the Sellers (each,
an “Interested Party”), has any direct or indirect ownership, participation,
royalty or other interest in, or is an officer, director, employee of or
consultant or contractor for any firm, partnership, entity or corporation that
competes with, or does business with, or has any contractual arrangement with,
the Company (except with respect to any interest in less than 5% of the stock of
any corporation whose stock is publicly traded). No Interested Party is a party
to, or to the knowledge of the Company, otherwise directly or indirectly
interested in, any Contract to which the Company is a party or by which the
Company or any of its assets or properties may be bound or affected, except for
normal compensation for services as an officer, manager (or director, as the
case may be) or employee thereof. To the knowledge of the Company, no Interested
Party has any interest in any property, real or personal, tangible or intangible
(including any Intellectual Property) that is used in, or that relates to, the
business of the Company, except for the rights of Members under applicable Legal
Requirements.
     3.17. Insurance. The Company maintains the policies of insurance and bonds
set forth in Schedule 3.17 of the Disclosure Schedule, including all legally
required workers’ compensation insurance and errors and omissions, casualty,
fire and general liability insurance. Schedule 3.17 of the

26



--------------------------------------------------------------------------------



 



Disclosure Schedule sets forth the name of the insurer under each such policy
and bond, the type of policy or bond, the coverage amount and any applicable
deductible and any other material provisions as of the date hereof as well all
material claims made under such policies and bonds since January 1, 2005. The
Company has provided to Purchaser true, correct and complete copies of all such
policies of insurance and bonds issued at the request or for the benefit of the
Company. There is no claim pending under any of such policies or bonds as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies or bonds. All premiums due and payable under all such policies and
bonds have been timely paid and the Company is otherwise in compliance with the
terms of such policies and bonds. All such policies and bonds remain in full
force and effect, and the Company has no knowledge of any threatened termination
of, or material premium increase with respect to, any of such policies.
     3.18. Books and Records. The Company has provided to Purchaser true,
correct and complete copies of each document that has been requested by
Purchaser or its counsel in connection with their legal and accounting review of
the Company (other than any such document that does not exist or is not in the
Company’s possession or subject to its control). Without limiting the foregoing,
the Company has provided to Purchaser complete and correct copies of (a) all
documents identified on the Disclosure Schedule, (b) the minute books containing
records of all proceedings, consents, actions and meetings of the management
committee (if any) and Members of the Company, (d) the list of Members, journal
and other records reflecting all Membership Interests and transfers and all
option and warrant grants and agreements of the Company, and (e) all permits,
orders and consents issued by any regulatory agency with respect to the Company,
or any securities of the Company, and all applications for such permits, orders
and consents. The minute books of the Company provided to Purchaser contain a
complete and accurate summary of all meetings of management committee (if any)
and Members of the Company or actions by written consent since the time of
incorporation of the Company through the date of this Agreement, and reflect all
transactions referred to in such minutes accurately in all material respects.
The books, records and accounts of the Company (i) are true, correct and
complete in all material respects, (ii) have been maintained in accordance with
reasonable business practices on a basis consistent with prior years, (iii) are
stated in reasonable detail and accurately and fairly reflect the transactions
and dispositions of the assets and properties of the Company, and
(iv) accurately and fairly reflect the basis for the Financial Statements.
     3.19. Material Contracts.
          3.19.1. Except for this Agreement, the Trust Agreement and the
Contracts specifically identified in Schedule 3.19 of the Disclosure Schedule,
the Company is not a party to nor is it bound by any of the following Contracts
(each a “Material Contract”):
          3.19.1.1. any distributor, original equipment manufacturer, reseller,
value added reseller, sales, advertising, agency or manufacturer’s
representative Contract;
          3.19.1.2. any continuing Contract for the purchase, sale or license of
content, materials, supplies, equipment, services, software, Intellectual
Property or other assets involving in the case of any such Contract more than
$10,000 over the life of the Contract;
          3.19.1.3. any Contract that expires or may be renewed at the option of
any Person other than the Company so as to expire more than one year after the
date of this Agreement;
          3.19.1.4. any trust indenture, mortgage, promissory note, loan
agreement or other Contract for the borrowing of money, any currency exchange,
commodities or other hedging arrangement or any leasing transaction of the type
required to be capitalized in accordance with GAAP;

27



--------------------------------------------------------------------------------



 



          3.19.1.5. any Contract for capital expenditures in excess of $10,000
in the aggregate;
          3.19.1.6. any Contract limiting the freedom of the Company to engage
or participate, or compete with any other Person, in any line of business,
market or geographic area, or to make use of any Intellectual Property, or any
Contract granting most favored nation pricing, exclusive sales, distribution,
marketing or other exclusive rights, rights of refusal, rights of first
negotiation or similar rights and/or terms to any Person, or any Contract
otherwise limiting the right of the Company to sell, distribute or manufacture
any products or services or to purchase or otherwise obtain any software,
components, parts, subassemblies or services;
          3.19.1.7. any Contract pursuant to which the Company is a lessor or
lessee of any real property or any machinery, equipment, motor vehicles, office
furniture, fixtures or other personal property involving in excess of $25,000
per annum;
          3.19.1.8. any Contract with an Interested Party (other than contracts
with employees which are terminable by the Company on notice of thirty (30) days
or less without penalty or further payment) or with any Person with whom the
Company does not deal at arms’ length;
          3.19.1.9. any Contract of guarantee, support, indemnification,
assumption or endorsement of, or any similar commitment with respect to, the
obligations, liabilities (whether accrued, absolute, contingent or otherwise) or
indebtedness of any other Person;
          3.19.1.10. all licenses, sublicenses and other Contracts as to which
the Company is a party and pursuant to which any Person is authorized to use any
Company IP Rights;
          3.19.1.11. other than “shrink wrap” and similar generally available
commercial end-user licenses to software that is not redistributed with the
Company Products that have an individual acquisition cost of $10,000 or less,
all licenses, sublicenses and other Contracts to which the Company is a party
and pursuant to which the Company acquired or is authorized to use any Third
Party Intellectual Property Rights;
          3.19.1.12. all licenses, sublicenses and other Contracts pursuant to
which the Company has agreed to any restriction on the right of the Company to
use or enforce any Company-Owned IP Rights or pursuant to which the Company
agrees to encumber, transfer or sell rights in or with respect to any
Company-owned IP Rights;
          3.19.1.13. any Contract providing for the development or provision of
any software, content, technology or Intellectual Property, independently or
jointly, by or for or to the Company;
          3.19.1.14. any Contract to license or authorize any third party to
manufacture or reproduce any of the products, services, technology or
Intellectual Property of the Company;
          3.19.1.15. (A) any joint venture Contract, (B) any Contract that
involves a sharing of revenues, profits, cash flows, expenses or losses with
other Persons or (C) any Contract that involves the payment of royalties to any
other Person;
          3.19.1.16. any agreement of indemnification or warranty or any
Contract

28



--------------------------------------------------------------------------------



 



containing any support, maintenance or service obligation or cost on the part of
the Company (other than under its unmodified form of standard customer or
distributor agreement, the form of which has been made available to Purchaser);
          3.19.1.17. any Contract for the employment of any manager (or
director, as the case may be), officer, employee or consultant of the Company or
any other type of Contract with any officer, employee or consultant of the
Company that is not immediately terminable by the Company without cost or
liability, including any Contract requiring it to make a payment to any manager
(or director, as the case may be), officer, employee or consultant on account of
any transaction contemplated by this Agreement or any Contract that is entered
into in connection with this Agreement;
          3.19.1.18. any Contract or plan (including any stock option, merger
and/or stock bonus plan) relating to the sale, issuance, grant, exercise, award,
purchase, repurchase, forfeiture or redemption of Membership Interests or any
other securities of the Company or any options, warrants, convertible notes or
other rights to purchase or otherwise acquire any Membership Interests other
securities or options, warrants or other rights therefor;
          3.19.1.19. any Contract under which the Company provides any advice or
services to any third party, including any consulting Contract, professional
Contract or software implementation, deployment or development services
Contract, or support services Contract (including, for each such contract, a
description of the percentage of completion and expected additional hours,
resources and costs necessary to complete such services);
          3.19.1.20. any Contract with any labor union or any collective
bargaining agreement or similar contract with its employees;
          3.19.1.21. any Contract with any investment banker, broker, advisor or
similar party, or any accountant, legal counsel or other Person retained by the
Company, in connection with this Agreement and the transactions contemplated
hereby;
          3.19.1.22. any Contract pursuant to which the Company has acquired a
business or entity, or assets of a business or entity, whether by way of merger,
consolidation, purchase of stock, purchase of assets, license or otherwise, or
any contract pursuant to which it has any material ownership interest in any
other Person;
          3.19.1.23. any Contract with any Governmental Entity or any Company
Authorization;
          3.19.1.24. any confidentiality, secrecy or non-disclosure Contract
other than any such Contract entered into with customers and distributors in the
ordinary course of business pursuant to the Company’s standard unmodified form
(a copy of which has been provided to Purchaser);
          3.19.1.25. any settlement agreement;
          3.19.1.26. any Contract pursuant to which rights of any third party
are triggered or become exercisable, or under which any other consequence,
result or effect arises, in connection with or as a result of the execution of
this Agreement or the consummation of the transactions contemplated hereunder,
either alone or in combination with any other event; or

29



--------------------------------------------------------------------------------



 



          3.19.1.27. any other oral or written Contract or obligation not listed
in the above clauses that individually had or has a value or payment obligation
in excess of $25,000 over the life of the Contract or is otherwise material to
the Company or its business, operations, financial condition, properties or
assets.
          3.19.2. All Material Contracts are in written form. The Company has
performed all of the obligations required to be performed by it and is entitled
to all benefits under, is not alleged to be in default in respect of, any
Material Contract. Each of the Material Contracts is in full force and effect,
subject only to the effect, if any, of applicable bankruptcy and other similar
laws affecting the rights of creditors generally and rules of law governing
specific performance, injunctive relief and other equitable remedies. There
exists no default or event of default or event, occurrence, condition or act,
with respect to the Company or, to the Company’s Subsidiary’s knowledge, with
respect to any other contracting party, which, with the giving of notice, the
lapse of time or the happening of any other event or condition, would reasonably
be expected to (i) become a default or event of default under any Material
Contract or (ii) give any third party (A) the right to declare a default or
exercise any remedy under any Material Contract, (B) the right to a rebate,
chargeback, refund, credit, penalty or change in delivery schedule under any
Material Contract, (C) the right to accelerate the maturity or performance of
any obligation of the Company under any Material Contract, or (D) the right to
cancel, terminate or modify any Material Contract. The Company has not received
any notice or other communication regarding any actual or possible violation or
breach of, default under, or intention to cancel or modify any Material
Contract. The Company has no liability for renegotiation of government
Contracts. True, correct and complete copies of all Material Contracts have been
provided to Purchaser prior to the date hereof.
     3.20. Export Control Laws. The Company has conducted its export
transactions in accordance in all respects with applicable provisions of United
States and applicable foreign export control laws and regulations, including but
not limited to the Export Administration Act and implementing Export
Administration Regulations. There are no pending or, to the knowledge of the
Company, threatened claims against the Company with respect to such export
licenses or other approvals, and there are no actions, conditions or
circumstances pertaining to the Company’s export transactions that would
reasonably be expected to give rise to any future claims.
     3.21. Customers and Suppliers.
          3.21.1. The Company has no outstanding material disputes concerning
its products and/or services with any customer or distributor who, in the year
ended December 31, 2006 or the 3 months ended March 31, 2007, was one of the 5
largest sources of revenues for the Company, based on amounts paid or payable
(each, a "Significant Customer”), and the Company has no knowledge of any
material dissatisfaction on the part of any Significant Customer. Each
Significant Customer is listed on Schedule 3.21.1 of the Disclosure Schedule.
The Company has not received any information from any Significant Customer that
such customer shall not continue as a customer of the Company (or Purchaser)
after the Closing or that such customer intends to terminate or materially
modify existing Contracts with the Company (or Purchaser). The Company has not
had any of its products returned by a purchaser thereof except for normal
warranty returns consistent with past history and those returns that would not
result in a reversal of any revenue by the Company.
          3.21.2. The Company has no outstanding material dispute concerning
products and/or services provided by any supplier (including, without
limitations, content providers) who, in the year ended December 31, 2006 or the
3 months ended March 31, 2007, was one of the 5 largest suppliers of products
and/or services to the Company, based on amounts paid or payable (each, a
“Significant Supplier”), and the Company has no knowledge of any material
dissatisfaction on the part of any Significant Supplier. Each Significant
Supplier is listed on Schedule 3.21.2 of the Disclosure Schedule.

30



--------------------------------------------------------------------------------



 



The Company has not received any information from any Significant Supplier that
such supplier shall not continue as a supplier to the Company (or Purchaser)
after the Closing or that such supplier intends to terminate or materially
modify existing Contracts with the Company (or Purchaser). The Company has
access, on commercially reasonable terms, to all products and services
reasonably necessary to carry on its business, and the Company has no knowledge
of any reason why they will not continue to have such access on commercially
reasonable terms.
     3.22. Broker’s and Finder’s Fees. Except as set forth in Schedule 3.19 of
the Disclosure Schedule with respect to Section 3.19.1.21 (provided, that any
fees or other payments due thereunder are borne solely by the Sellers), neither
the Sellers, the Company nor any Affiliate thereof is obligated for the payment
of any fees or expenses of any investment banker, broker, advisor, finder or
similar party in connection with the origin, negotiation or execution of this
Agreement or in connection with the transactions contemplated by this Agreement.
     3.23. Representations Complete. None of the representations or warranties
made by the Company herein or in any exhibit or schedule hereto, including the
Disclosure Schedule, or in any certificate furnished by the Company pursuant to
this Agreement, when all such documents are read together in their entirety,
contains or will contain at the Closing any untrue statement of a material fact,
or omits or will omit at the Closing to state any material fact necessary in
order to make the statements contained herein or therein, in the light of the
circumstances under which made, not misleading. No information furnished to
Purchaser by the Company or the Sellers to be included in the Registration
Statement will contain any untrue statement of a material fact, or will omit to
state any material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which made, not misleading.
4. Representations and Warranties of Purchaser.
     Purchaser represents and warrants to the Company as follows:
     4.1. Organization and Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. Purchaser is not in violation of any of the provisions of its
Certificate of Incorporation.
     4.2. Authority; Non-contravention.
          4.2.1. Purchaser has all requisite corporate power and authority to
enter into this Agreement and each of the Transaction Agreements to which it is
a party, and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and each of the Transaction Agreements
to which they are a party, and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of Purchaser. This Agreement and each of the Transaction Agreements
to which they are a party has been duly executed and delivered by Purchaser and
constitutes the valid and binding obligation of Purchaser enforceable against
Purchaser, in accordance with its terms, subject only to the effect, if any, of
(i) applicable bankruptcy and other similar laws affecting the rights of
creditors generally and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.
          4.2.2. The execution and delivery of this Agreement and each of the
Transaction Agreements to which they are a party by Purchaser do not, and the
consummation of the transactions contemplated hereby and thereby will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a benefit under
(i) any provision of its Certificate of

31



--------------------------------------------------------------------------------



 



Incorporation, or (ii) any Contract to which Purchaser is a party or applicable
Legal Requirement, except where such conflict, violation, default, termination,
cancellation or acceleration, individually or in the aggregate, would not be
material to the ability of Purchaser to perform its obligations under this
Agreement.
          4.2.3. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity, is required
by or with respect to Purchaser in connection with the execution and delivery of
this Agreement, each of the Transaction Agreements to which they are a party, or
the consummation of the transactions contemplated hereby and thereby, except for
(i) the filing of the Registration Statement and any filings required by
applicable securities laws and NASDAQ rules in connection with the execution of
this Agreement, (ii) such filings and notifications as may be required to be
made by Purchaser in connection with this Agreement under Antitrust Laws and the
expiration or early termination of applicable waiting periods under such laws,
and (iii) such other consents, authorizations, filings, approvals, notices and
registrations which, if not obtained or made, would not be material to the
ability of Purchaser to perform its obligations under this Agreement.
          4.2.4. Financing. Purchaser does not currently have the sufficient
financing resources to pay the Purchase Price and the Employee Bonus Amount,
however, subject to and conditional upon the successful completion of the
financing pursuant to the Registration Statement by which Purchaser shall have
raised net proceeds (after deducting fees, expenses and commissions) in an
amount sufficient in order to pay the Purchase Price and the Employee Bonus
Amount at Closing, Purchaser will have the cash on hand to pay the Purchase
Price and the Employee Bonus Amount at Closing.
5. Conduct Prior to the Closing
     5.1. Conduct of Business of the Company and Subsidiaries. During the period
from the date hereof and continuing until the earlier of the termination of this
Agreement and the Closing:
          5.1.1. The Company shall, and shall cause each Subsidiary to, conduct
its business in the usual, regular and ordinary course in the same manner as
heretofore conducted and in material compliance all applicable Legal
Requirements (except to the extent expressly provided otherwise in this
Agreement or as consented to in writing by Purchaser);
          5.1.2. The Company shall, and shall cause each Subsidiary to, (A) pay
all of its debts and Taxes when due, subject to good faith disputes over such
debts or Taxes, (B) pay or perform its other obligations when due, (C) use
commercially reasonable efforts consistent with past practice and policies to
collect accounts receivable when due and not extend credit outside of the
ordinary course of business consistent with past practice, (D) sell Company
Products consistent with past practice as to license, service and maintenance
terms, incentive programs, and in accordance with GAAP requirements as to
revenue recognition, and (E) use its commercially reasonable efforts consistent
with past practice and policies to preserve intact its present business
organizations, keep available the services of its present officers and key
employees and preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with it,
to the end that its goodwill and ongoing businesses shall be unimpaired at the
Closing;
          5.1.3. The Company shall promptly notify Purchaser of any change,
occurrence or event not in the ordinary course of its or any Subsidiary’s
business, or of any change, occurrence or event which, individually or in the
aggregate with any other changes, occurrences and events, would reasonably be
expected to be materially adverse to the Company and its Subsidiaries taken
together or cause any of the conditions to closing set forth in Section 7 not to
be satisfied;

32



--------------------------------------------------------------------------------



 



          5.1.4. The Company shall, and shall cause each Subsidiary to, assure
that each of its Contracts entered into after the date hereof will not require
the procurement of any consent, waiver or novation or provide for any change in
the obligations of any party in connection with, or terminate as a result of the
consummation of the transaction contemplated hereby, and shall give reasonable
advance notice to Purchaser prior to allowing any Material Contract or right
thereunder to lapse or terminate otherwise in accordance with its terms; and
          5.1.5. The Company shall, and shall cause each Subsidiary to, maintain
each of its leased premises in accordance with the terms of the applicable
lease.
     5.2. Restrictions on Conduct of Business of the Company and Subsidiaries.
Without limiting the generality or effect of the provisions of Section 5.1,
during the period from the date hereof and continuing until the earlier of the
termination of this Agreement or Closing, the Sellers and the Company shall not,
and shall cause each Subsidiary not to, do, cause or permit any of the following
(except to the extent expressly provided otherwise in this Agreement, or each of
the Transaction Agreements to which they are a party, or as consented to in
writing by Purchaser):
          5.2.1. Charter Documents. Cause or permit any amendments to its
Charter Documents or equivalent organizational or governing documents;
          5.2.2. Dividends; Changes in Equity. Declare or pay any dividends on
or make any other distributions (whether in cash, equity or property) in respect
of any of its Membership Interest or reclassify any of its equity interests or
issue or authorize the issuance of any other equity interests in respect of, in
lieu of or in substitution for Membership Interest, except pursuant to Section
1.2.2.2 hereof;
          5.2.3. Material Contracts. Enter into any Contract that would
constitute a Material Contract, other material Contract or a Contract requiring
a novation or consent in connection with the transaction contemplated hereby, or
violate, terminate, amend, or otherwise modify (including by entering into a new
Contract with such party or otherwise) or waive any of the terms of any of its
Material Contracts;
          5.2.4. Issuance of Securities. Admit any new Members to the Company,
issue, deliver or sell or authorize or propose the issuance, delivery or sale
of, or purchase or propose the purchase of, any Company Voting Debt or any
equity interest or securities convertible into, or subscriptions, rights,
warrants or options to acquire, or other Contracts of any character obligating
it to issue any such shares or other convertible securities;
          5.2.5. Employees; Consultants; Independent Contractors. (i) Hire any
additional officers or other employees, or any consultants or independent
contractors, (ii) terminate the employment, change the title, office or
position, or materially reduce the responsibilities of any management,
supervisory or other key personnel of the Company or any Subsidiary, (iii) enter
into, amend or extend the term of any employment or consulting agreement with
any officer, employee, consultant or independent contractor, or (iv) enter into
any Contract with a labor union or collective bargaining agreement (unless
required by applicable Legal Requirements);
          5.2.6. Loans and Investments. Make any loans or advances (other than
routine expense advances to employees of the Company or any Subsidiary
consistent with past practice) to, or any investments in or capital
contributions to, any Person or from any Subsidiary (other than ordinary course
funding to its existing Subsidiaries in order to fund operations in amounts
consistent with past practice), or forgive or discharge in whole or in part any
outstanding loans or advances, or prepay any indebtedness for borrowed money;

33



--------------------------------------------------------------------------------



 



          5.2.7. Intellectual Property. Transfer or license from any Person any
rights to any Intellectual Property, or transfer or license to any Person any
rights to any Company IP Rights (other than non-exclusive end-user licenses in
connection with the sale of Company Products in the ordinary course of business
consistent with past practice), or transfer or provide a copy of any Company
Source Code to any Person (other than providing access to Company Source Code to
current employees and consultants of the Company or its Subsidiaries involved in
the development of the Company Products on a need to know basis, consistent with
past practice);
          5.2.8. Exclusive Rights and Most Favored Party Provisions. Enter into
or amend any agreement pursuant to which any other party is granted exclusive
rights or “most favored party” rights of any type or scope with respect to any
of its products, technology, Intellectual Property or business, or containing
any non-competition covenants or other restrictions relating to its or
Purchaser’s business activities;
          5.2.9. Dispositions. Sell, lease, license or otherwise dispose of or
encumber (other than Permitted Encumbrances) any of its properties or assets,
other than sales and nonexclusive licenses of Company Products in the ordinary
course of business consistent with its past practice, or enter into any Contract
with respect to the foregoing;
          5.2.10. Indebtedness. Incur any indebtedness for borrowed money or
guarantee any such indebtedness or issue or sell any debt securities or
guarantee any debt securities of others;
          5.2.11. Leases. Enter into any operating lease in excess of $10,000 or
any leasing transaction of the type required to be capitalized in accordance
with GAAP;
          5.2.12. Payment of Obligations; Collection of Receivables. Pay,
discharge or satisfy, (i) any amounts due under any promissory note issued by
the Company to any Person who is an officer or manager (or director, as the case
may be) of the Company or any Subsidiary, or (ii) any amount in excess of
$10,000 in any one case or $25,000 in the aggregate, any claim, liability or
obligation (absolute, accrued, asserted or unasserted, contingent or otherwise)
arising otherwise than in the ordinary course of business pursuant to Contracts
made available to Purchaser, other than the payment, discharge or satisfaction
of liabilities reflected or reserved against in the Financial Statements or
defer payment of any accounts payable other than in the ordinary course of
business consistent with past practice, or in an amount in excess of $10,000, or
give any discount, accommodation or other concession other than in the ordinary
course of business consistent with past practice, in order to accelerate or
induce the collection of any receivable;
          5.2.13. Capital Expenditures. Make any capital expenditures, capital
additions or capital improvements in excess of $10,000 individually or $25,000
in the aggregate;
          5.2.14. Insurance. Materially change the amount of any insurance
coverage;
          5.2.15. Termination or Waiver. Terminate or waive any right of
substantial value;
          5.2.16. Employee Benefit Plans; Pay Increases. (i) Adopt or amend any
Company Employee Plan, or amend any compensation, benefit, entitlement, grant or
award provided or made under any such plan, except in each case as required
under ERISA, applicable Legal Requirements or as necessary to maintain the
qualified status of such plan under the Code; (ii) materially amend any deferred
compensation plan within the meaning of Section 409A of the Code and Internal
Revenue Service Notice 2005-1, except to the extent necessary to meet the
requirements of such Section or Notice; (iii) pay any special bonus or special
remuneration to any employee or non-employee manager (or director, as the case

34



--------------------------------------------------------------------------------



 



may be) or consultant or increase the salaries, wage rates or fees of its
employees or consultants, other than pursuant to preexisting plans, policies or
Contracts which have been disclosed to Purchaser and are set forth on
Schedule 5.2.16 of the Disclosure Schedule; or (iv) establish or add any new
members to the management committee or board of directors, as the case may be,
of the Company or any Subsidiary;
          5.2.17. Severance Arrangements. Grant or pay, or enter into any
Contract providing for the granting of any severance, retention or termination
pay, or the acceleration of benefits, to any Person, other than payments or
acceleration made pursuant to preexisting plans, policies or Contracts which
have been disclosed to Purchaser and are set forth on Schedule 5.2.17 of the
Disclosure Schedule;
          5.2.18. Lawsuits; Settlements. (i) Commence a lawsuit or legal
proceeding, other than (A) for the routine collection of bills, (B) in such
cases where it in good faith determines that failure to commence suit would
result in the material impairment of a valuable aspect of its business (provided
that it consults with Purchaser prior to the filing of such a suit), or (C) for
a breach of this Agreement; or (ii) settle or agree to settle any pending or
threatened lawsuit, legal proceeding or other dispute;
          5.2.19. Acquisitions; Subsidiaries. Acquire or agree to acquire by
merging or consolidating with, or by purchasing a substantial portion of the
assets of, or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof, or otherwise
acquire or agree to acquire any assets which are material, individually or in
the aggregate, to its and its Subsidiaries’ business, or enter into any Contract
with respect to a joint venture, strategic alliance or partnership, or establish
any Subsidiary;
          5.2.20. Taxes. Make or change any election in respect of Taxes, adopt
or change any accounting method in respect of Taxes, file any Tax Return or any
amendment to a Tax Return, enter into any Tax sharing or similar agreement or
closing agreement, settle any claim or assessment in respect of Taxes, or
consent to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes, or enter into intercompany transactions
giving rise to deferred gain or loss of any kind;
          5.2.21. Accounting. Change accounting methods or practices (including
any change in depreciation or amortization policies) or revalue any of its
assets (including writing down the value of inventory or writing off notes or
accounts receivable otherwise than in the ordinary course of business), except
in each case as required by changes in GAAP as concurred with its independent
accountants and after notice to Purchaser;
          5.2.22. Real Property. Enter into any agreement for the purchase, sale
or lease of any real property or owned tenant improvements;
          5.2.23. Encumbrances. Place or allow the creation of any Encumbrance
(other than a Permitted Encumbrance) on any of its properties, and, in the
respect of the Sellers, on the Interest;
          5.2.24. Warranties, Discounts. Materially change the manner in which
it provides warranties, discounts or credits to customers;
          5.2.25. Interested Party Transactions. Enter into any Contract in
which any Interested Party has an interest under circumstances that, if entered
immediately prior to the date hereof, would require that such Contract be listed
on Schedule 3.16 of the Disclosure Schedule;
          5.2.26. Grants. Apply for, progress or obtain funds under any grant,
incentives, tax benefits and subsidies filed with any Governmental Entity;

35



--------------------------------------------------------------------------------



 



          5.2.27. Web Site. Engage in any action that will be of detriment to
the validity or value of the domain names or URLs included in the Company
Registered Intellectual Property, or change the “look and feel” of any Company
Web Site at any such URLs; and
          5.2.28. Other. Take or agree in writing or otherwise to take, any of
the actions described in clauses 5.2.1 through 5.2.26, or any action which would
reasonably be expected to make any of the Company’s representations or
warranties contained in this Agreement untrue or incorrect such that the
condition set forth in Section 7.3.1 or 7.3.4 would not be satisfied, or prevent
the Company from performing or cause the Company not to perform one or more
covenants required hereunder to be performed by the Company such that the
condition set forth in Section 7.3.1 would not be satisfied.
     5.3. Point of Contact. All notices, request for consents and other
communications pursuant to this 5 shall be in writing, delivered in accordance
with Section 10.2 and shall be sent by Sellers Representative, as the Company’s
point of contact to Purchaser’s point of contact as detailed in Section 10.2.
6. Additional Agreements
     6.1. Access to Information.
          6.1.1. During the period commencing on the date hereof and continuing
until the earlier of the termination of this Agreement or the Closing, (i) the
Company and the Sellers shall afford Purchaser and its accountants, counsel and
other representatives, reasonable access during business hours to (A) all of the
Company’s and each of its Subsidiaries’ properties, books, Contracts and
records, and (B) all other information concerning the business, properties and
personnel of the Company or any of its Subsidiaries as Purchaser may reasonably
request, and (ii) the Company and Sellers shall provide to Purchaser and its
accountants, counsel and other representatives true, correct and complete copies
of the Company’s and each of its Subsidiaries’ (A) internal financial
statements, (B) Tax Returns, Tax elections and all other records and workpapers
relating to Taxes, (C) a schedule of any deferred intercompany gain or loss with
respect to transactions to which the Company or any Subsidiary has been a party,
and (D) receipts for any Taxes paid to foreign Tax Authorities.
          6.1.2. From the date hereof until the earlier of the termination of
this Agreement and the Closing, the Company shall confer from time to time as
requested by Purchaser with one or more representatives of Purchaser to discuss
any material changes or developments in the operational matters of the Company
and each of its Subsidiaries and the general status of the ongoing operations of
the Company and each of its Subsidiaries.
          6.1.3. Unless this Agreement terminated, Sellers agree to cooperate
with the Purchaser and its representatives, and if so reasonably requested, to
provide for copies of, the books and records of the Sellers, insofar as they
relate to the Company, during regular business hours and at no expense to the
Sellers, in order for the Purchaser to obtain information relevant to the
Company’s Tax Returns, or as otherwise reasonably required for the conduct of
the Company’s business.
          6.1.4. No information or knowledge obtained in any investigation
pursuant to this Section 6.1 shall affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties hereto to consummate the transactions contemplated hereby.
     6.2. Confidentiality; Public Disclosure.
          6.2.1. The parties hereto acknowledge that Purchaser, the Sellers and
the Company

36



--------------------------------------------------------------------------------



 



have previously executed a Mutual Non-Disclosure Agreement dated April 10, 2007
(the “Confidentiality Agreement”), which shall continue in full force and effect
in accordance with its terms.
          6.2.2. The Sellers and the Company shall not, and the Company shall
cause each Subsidiary and each Company Representative not to, directly or
indirectly, issue any press release or other public statement relating to the
terms of this Agreement or the transactions contemplated hereby, including, if
applicable, the termination of this Agreement, or use Purchaser’s name or refer
to Purchaser directly or indirectly in connection with Purchaser’s relationship
with the Company in any media interview, advertisement, news release, press
release or professional or trade publication, or in any print media, whether or
not in response to an inquiry, without the prior written approval of Purchaser,
unless required by law (in which event a satisfactory opinion of outside counsel
to that effect shall be first delivered to Purchaser prior to any such
disclosure) and except as reasonably necessary for the Company to obtain the
consents and approvals of third parties contemplated by this Agreement.
Notwithstanding anything herein or in the Confidentiality Agreement, Purchaser
may issue such press releases or make such other public statements regarding
this Agreement or the transactions contemplated hereby as Purchaser may, in its
reasonable discretion, determine, including in order to comply with Purchaser’s
obligations under applicable securities laws and the NASDAQ rules.
          6.2.3. This section shall survive the consummation, termination or
expiration of this Agreement and the transactions contemplated hereby.
     6.3. No Solicitation.
          6.3.1. From and after the date of this Agreement until the Closing or
termination of this Agreement, neither the Sellers, the Company nor any of its
Subsidiaries will, nor will any of them authorize or permit any of their
respective officers, managers (or directors, as the case may be), affiliates,
members (or stockholders, as the case may be) or employees or any investment
advisor or banker, attorney or other advisor or representative retained by any
of them (all of the foregoing collectively being the “Company Representatives”)
to, directly or indirectly, (i) solicit, initiate, seek, entertain, encourage,
facilitate, support or induce the making, submission or announcement of any
inquiry, expression of interest, proposal or offer that constitutes, or would
reasonably be expected to lead to, an Acquisition Proposal, (ii) enter into,
participate in, maintain or continue any communications (except solely to
provide written notice as to the existence of these provisions) or negotiations
regarding, or deliver or make available to any Person any non-public information
with respect to, or take any other action regarding, any inquiry, expression of
interest, proposal or offer that constitutes, or would reasonably be expected to
lead to, an Acquisition Proposal, (iii) agree to, accept, approve, endorse or
recommend (or publicly propose or announce any intention or desire to agree to,
accept, approve, endorse or recommend) any Acquisition Proposal, (iv) enter into
any letter of intent or any other Contract contemplating or otherwise relating
to any Acquisition Proposal, or (v) submit any Acquisition Proposal to the vote
of any Members (or securityholders, as the case may be) of Company or any
Subsidiary. Each of the Company and its Subsidiaries will immediately cease and
cause to be terminated any and all existing activities, discussions or
negotiations with any Persons conducted prior to or on the date of this
Agreement with respect to any Acquisition Proposal. If any Company
Representative, whether in his or her capacity as such or in any other capacity,
takes any action that the Company is obligated pursuant to this Section 6.3 to
cause such Company Representative not to take, then the Company shall be deemed
for all purposes of this Agreement to have breached this Section 6.3.
          6.3.2. The Sellers and the Company shall immediately (and in no event
later than 24 hours) notify Purchaser orally and in writing after receipt by the
Sellers, the Company and/or any Subsidiary (or, to the knowledge of the Company,
by any of the Company Representatives), of (i) any Acquisition Proposal,
(ii) any inquiry, expression of interest, proposal or offer that constitutes, or
would

37



--------------------------------------------------------------------------------



 



reasonably be expected to lead to, an Acquisition Proposal, (iii) any other
notice that any Person is considering making an Acquisition Proposal, or
(iv) any request for nonpublic information relating to the Company or any
Subsidiary or for access to any of the properties, books or records of the
Company or any Subsidiary by any Person or Persons other than Purchaser. Such
notice shall describe (A) the material terms and conditions of such Acquisition
Proposal, inquiry, expression of interest, proposal, offer, notice or request,
and (B) the identity of the Person or Group making any such Acquisition
Proposal, inquiry, expression of interest, proposal, offer, notice or request.
The Sellers and the Company shall keep Purchaser fully informed of the status
and details of, and any modification to, any such inquiry, expression of
interest, proposal or offer and any correspondence or communications related
thereto and shall provide to Purchaser a true, correct and complete copy of such
inquiry, expression of interest, proposal or offer and any amendments,
correspondence and communications related thereto, if it is in writing, or a
reasonable written summary thereof, if it is not in writing. The Sellers and the
Company shall provide Purchaser with 48 hours prior notice (or such lesser prior
notice as is provided to the members of its management) of any meeting of the
Members of the Company at which it is reasonably expected to discuss any
Acquisition Proposal.
     6.4. Non-Competition; Non-Disclosure.
          6.4.1. In order to induce Purchaser to purchase the Interest pursuant
to this Agreement, Sellers covenant and agree that during the period commencing
on the Closing Date and ending on the second (2nd) anniversary thereof (the
“Non-Competition Period”), neither Sellers nor any of their respective
Affiliates shall directly or indirectly, whether as an officer, director,
stockholder, investor, partner, proprietor, business associate, employee,
representative or otherwise, (i) promote, market, become or be financially
interested in, consult with or for, or associate in a business relationship
with, any other person, corporation, firm, partnership or other entity
whatsoever (other then the Company) whose business is a Competitive Business (as
defined below); (ii) solicit or otherwise encourage any customers or vendors of
the Company to cease doing business with the Company or undertake any action,
either directly or indirectly, that would reasonably be expected to cause any
customer or vendors of the Company to cease, terminate or materially adversely
change its relationship with the Company, or (iii) solicit the services of any
of the Company’s employees, consultants or independent contractor, or otherwise
encourage any such employees, consultants or independent contractor to terminate
their employment with, or services to, the Company or to become an employee,
consultant or independent contractor or otherwise provide services to any Person
other than the Company. Notwithstanding the foregoing, this Section shall not
prohibit a Seller or its Affiliates from owning up to 5% of the equity of any
publicly traded company, whether or not such company is engaged in whole, or in
part, in a Competitive Business. The term “Competitive Business” shall mean any
business (or any component thereof) that is competitive with the business
conducted by the Company during the twelve (12) months period prior to the
Closing Date, including, without limitations, Internet reference content related
business and any business associated with language reference, general reference
or question and answer information delivered over the Internet. For the purpose
of this Section 6.4, the term “Company” shall include the Company, Purchaser and
their respective Affiliates.
          6.4.2. Without limiting the generality of Section 6.4.1, during the
Non-Competition Period, neither Sellers nor any of their respective Affiliates
shall register, cause to be registered, claim, cause to be claimed or take any
action to register or claim any rights in and to any trademark, service mark or
any marks that are confusingly similar to any Company Web Site, domain names or
URLs included (or which should have been included) in the Company Registered
Intellectual Property, and shall not register any domain name that contains the
word “Reference”, “Dictionary”, “Thesaurus” or any word which is a misspelling
of, or potentially confusingly similar name to, any Company Web Site, domain
names or URLs included (or which should have been included) in the Company
Registered Intellectual Property. In addition, neither Sellers nor any of their
respective Affiliates shall register or challenge any

38



--------------------------------------------------------------------------------



 



rights of the Company in any Company-Owned IP Rights.
          6.4.3. Each of the Sellers expressly acknowledges that damages alone
will be an inadequate remedy for any breach or violation of any of the
provisions of this Section 6.4, and Purchaser, in addition to all other remedies
available at law or hereunder, shall be entitled, as a matter of right, to
injunctive relief, including specific performance, with respect to any such
breach or violation, in any court of competent jurisdiction. If any of the
provisions of this Section 6.4 are held to be in any respect an unreasonable
restriction upon any party restricted hereby, then they shall be deemed to
extend only over the maximum period of time, geographic area or range of
activities as to which they may be enforceable. In the event that a Seller shall
be in violation of the provisions of this Section 6.4, then the running of the
Non-Competition Period with respect to such Seller shall be automatically
suspended upon the date of such violation and shall resume on the date such
violation ceases, and accordingly the Non-Competition Period shall be extended
for a period of time equal to the period of time during which such breach shall
occur; and, in the event that Purchaser should be required to seek relief from
such breach in any court, board of arbitration or other tribunal, then the
Non-Competition Period shall be extended for the period of time required for the
pendency of such proceedings, including all appeals.
          6.4.4. Each of the Sellers acknowledges that he has had access to, and
became familiar with, Proprietary Information of the Company (as defined in the
Confidentiality Agreement) and that such Proprietary Information is a valuable
and unique asset of the Company and is and will remain the exclusive property of
the Company. Therefore, each of the Sellers agrees and undertakes that he (i)
will maintain securely and hold in strict confidence all Proprietary Information
received, acquired or developed by him whether following or prior to the
Closing, (ii) will not, in whole or in part, disclose Proprietary Information to
any Person under any circumstances, and (iii) will not, in whole or in part, use
any Proprietary Information for any purpose (other than for and as authorized in
writing by the Company). Each Seller agrees to instruct his Representatives who
obtain Proprietary Information to comply with the terms and conditions of this
Agreement. The obligation of non-disclosure and non-use imposed shall not apply
to information that (a) appears in issued patents or other printed publications;
(b) received by Seller not in connection with his relationship to the Company
and from a source that was not prohibited from disclosing such information to
Seller by a confidentiality obligation or other fiduciary or legal duty, (c) is
or becomes generally known to the public through no wrongful act or breach of
Seller or any of his Representatives. Each Seller shall not be prohibited from
disclosing Proprietary Information to the extent required by a court order or
applicable law, provided that he shall notify the Company of such disclosure and
shall use reasonable efforts to (and cooperate with Company in seeking to) seal,
redact, or otherwise minimize such disclosure. The obligations contained in this
Section 6.4.4 shall survive the Closing of the transactions contemplated by this
Agreement and remain in force and effect in accordance with their respective
terms.
          6.4.5. Each Seller agrees that documents, copies, records and other
property or materials made or received by Seller that pertain to the business
and affairs of the Company or its Affiliates, including all Proprietary
Information, which is in Seller’s possession or under his control, are the
property of the Company and that the Seller will return same and any copies of
same to the Company promptly after the Closing and shall not retain any copy,
summary or reproduction of same.
     6.5. Financials; Metric Reports. From and after the date of this Agreement
until the earlier of Closing or termination of this Agreement:
          6.5.1. The Sellers and the Company shall cause the Company’s
employees, auditors and other representatives to cooperate with and assist
Purchaser, as Purchaser may reasonably request, to enable Purchaser to prepare
and file with the SEC, in connection with the transaction contemplated hereby,
the Current Report on Form 8-K and any additional amendments or supplements that
may be

39



--------------------------------------------------------------------------------



 



required by the Exchange Act of 1934 and/or the Securities Act (and, in each
case, the rules and regulations promulgated thereunder). The Company shall use
its commercially reasonable efforts to cause its auditors to deliver any
opinions or consents necessary for Purchaser to file the Company’s financials
statements, to the extent necessary. Any financial statements of the Company
prepared pursuant to this paragraph shall be prepared in accordance with GAAP.
          6.5.2. The Sellers and the Company shall promptly prepare and deliver
to Purchaser the unaudited consolidated financial statements of the Company
prepared in accordance with GAAP (including, in each case, balance sheets,
income statements, statement of changes in shareholders equity and statement of
cash flows, and comparative financial information for the periods specified
therein), reviewed by independent auditors associated with one of the “Big 4”
accounting firms, for the fiscal quarter ended March 31, 2007 (in no event later
than July 27, 2007) and for the fiscal quarter ended June 30, 2007 (in no event
later than August 15, 2007).
          6.5.3. The Sellers and the Company shall promptly prepare at the end
of each calendar month and promptly deliver to Purchaser, but in no event later
than ten (10) calendar days after the end of each calendar month, an internal
management accounts of income, balance sheet, retained earnings and cash flows
of the Company and its Subsidiaries, on a consolidated basis, for the preceding
month. In addition, the Company shall promptly prepare at the end of each fiscal
quarter and promptly deliver to Purchaser, but in no event later than twenty
(20) calendar days after the end of each fiscal quarter, unaudited, consolidated
balance sheets and related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Company as of the end of such fiscal
quarter, including comparative financial information for the periods specified
therein with the corresponding periods of the preceding fiscal year, reviewed by
independent auditors associated with one of the “Big 4” accounting firms. The
Company hereby represents and warrants that such unaudited consolidated balance
sheets and related unaudited consolidated statements of income, shareholders’
equity and cash flows of the Company shall (i) be complete in all material
respects except for the omission of notes and schedules contained in annual
financial statements; (ii) present fairly in all material respects the
consolidated financial position of the Company as of the date thereof and the
consolidated results of its operation, cash flows and changes in financial
position for the periods then ended (except for normal year-end adjustments
which are, individually or in the aggregate, not material); and (iii) have been
prepared in accordance with the GAAP applied on a consistent basis. In addition,
the Company shall promptly prepare and deliver to Purchaser such other financial
information reasonably requested by Purchaser. Purchaser hereby agrees that the
financial information provided to Purchaser pursuant to this Section 6.5.3 shall
be governed by the terms of the Confidentiality Agreement, provided however that
Purchaser is permitted to disclose any such information in connection with the
Offering.
          6.5.4. The Sellers and the Company shall promptly prepare at the end
of each calendar month and promptly deliver to Purchaser, but in no event later
than ten (10) calendar days after the end of each calendar month, updated
traffic metrics information on each Company Web Site, individually and in the
aggregate, according to the parameters requested by Purchaser in connection with
Schedule 3.12.32(i) of the Disclosure Schedule, and the updated number of
registered users of each Company Web Site, as of the end of each such month.
     6.6. Regulatory Approvals.
          6.6.1. The Sellers and the Company shall, and shall cause each
Subsidiary to, promptly after the date hereof, execute and file, or join in the
execution and filing of, any application, notification (including any
notification or provision of information, if any, that may be required under the
Antitrust Laws) or other document that may be necessary in order to obtain the
authorization, approval or consent of any Governmental Entity, whether federal,
state, local or foreign, which may be reasonably

40



--------------------------------------------------------------------------------



 



required, or which Purchaser may reasonably request, in connection with the
consummation of the transactions contemplated by this Agreement. The Sellers and
the Company shall use commercially reasonable efforts to obtain, and to
cooperate with Purchaser to promptly obtain, all such authorizations, approvals
and consents. Sellers shall pay any associated filing fees payable by the
Company with respect to such authorizations, approvals and consents. The Sellers
and the Company shall promptly inform Purchaser of any material communication
between the Company and any Governmental Entity regarding any of the
transactions contemplated hereby. If Sellers and the Company or any affiliate of
the Company receives any formal or informal request for supplemental information
or documentary material from any Governmental Entity with respect to the
transactions contemplated hereby, then the Sellers and Company shall make, or
cause to be made, as soon as reasonably practicable, a response in compliance
with such request. The Sellers and the Company shall direct, in its sole
discretion, the making of such response, but shall consider in good faith the
views of Purchaser.
          6.6.2. Purchaser shall promptly after the date hereof execute and
file, or join in the execution and filing of, any application, notification
(including any notification or provision of information, if any, that may be
required under the Antitrust Laws) or other document that may be necessary in
order to obtain the authorization, approval or consent of any Governmental
Entity, whether foreign, federal, state, local or municipal, which may be
reasonably required in connection with the consummation of the transactions
contemplated by this Agreement. Purchaser shall use commercially reasonable
efforts to obtain all such authorizations, approvals and consents. Purchaser
shall pay any associated filing fees payable by Purchaser with respect to such
authorizations, approvals and consents. Purchaser shall promptly inform the
Sellers of any material communication between Purchaser and any Governmental
Entity regarding any of the transactions contemplated hereby. If Purchaser or
any affiliate of Purchaser receives any formal or informal request for
supplemental information or documentary material from any Governmental Entity
with respect to the transactions contemplated hereby, then Purchaser shall make,
or cause to be made, as soon as reasonably practicable, a response in compliance
with such request. Purchaser shall direct, in its sole discretion, the making of
such response, but shall consider in good faith the views of the Sellers and the
Company.
          6.6.3. Notwithstanding anything in this Agreement to the contrary, if
any administrative or judicial action or proceeding is instituted (or threatened
to be instituted) challenging any transaction contemplated by this Agreement as
violative of any Antitrust Laws, it is expressly understood and agreed that:
(i) Purchaser shall not have any obligation to litigate or contest any
administrative or judicial action or proceeding or any decree, judgment,
injunction or other order, whether temporary, preliminary or permanent; and
(ii) Purchaser shall be under no obligation to make proposals, execute or carry
out agreements or submit to orders providing for (A) the sale, license or other
disposition or holding separate (through the establishment of a trust or
otherwise) of the Interest or any assets or categories of assets of Purchaser or
any of its affiliates or the Company or its Subsidiaries, (B) the imposition of
any limitation or regulation on the ability of Purchaser or any of its
affiliates to freely conduct their business or own such assets, or (C) the
holding separate of the Interests or any limitation or regulation on the ability
of Purchaser or any of its affiliates to exercise full rights of ownership of
the Interest (any of the foregoing, an “Antitrust Restraint”). Nothing in this
Section 6.6 shall limit a party’s right to terminate this Agreement pursuant to
Section 8.1.2 if such party has, until such date, complied in all material
respects with its obligations under this Section 6.6.
     6.7. Third Party Consents; Notices.
          6.7.1. The Sellers and the Company shall use their commercially
reasonable efforts to obtain or deliver prior to the Closing all consents,
waivers and approvals or notices under each Contract or from each Person listed
or described on Schedule 3.5.2(ii)(B) of the Disclosure Schedule (and any
Contract entered into after the date hereof that would have been required to be
listed or described on

41



--------------------------------------------------------------------------------



 



Schedule 3.5.2(ii)(B) of the Disclosure Schedule if entered into prior to the
date hereof).
          6.7.2. After prior coordination and consultation with Purchaser
regarding the timing and content thereof, the Sellers and Company shall give all
notices and other information required to be given to the employees of the
Company or any Subsidiary, any collective bargaining unit representing any group
of employees of the Company or any Subsidiary, and any applicable government
authority under the National Labor Relations Act, as amended, the Code, COBRA
and other applicable Legal Requirements in connection with the transactions
contemplated by this Agreement.
     6.8. Litigation. The Sellers and the Company will (i) notify Purchaser in
writing promptly after learning of any action, suit, arbitration, mediation,
proceeding, claim, or investigation by or before any Governmental Entity or
arbitrator initiated by or against any of them or any of the Company’s
Subsidiaries, or known by any of them to be threatened against any of them, any
of the Company’s Subsidiaries or any of their respective mangers (or directors,
as the case may be) officers, employees or members (or stockholders, as the case
may be) in their capacity as such (a “New Litigation Claim”), (ii) notify
Purchaser of ongoing material developments in any New Litigation Claim and
(iii) consult in good faith with Purchaser regarding the conduct of the defense
of any New Litigation Claim.
     6.9. Purchaser’s Financing. Purchaser shall prepare and file or cause to be
prepared and filed with the SEC within 45 days after the date hereof, a
registration statement on Form S-3 or another appropriate registration statement
for the purpose of an offering to be made in order to raise net proceeds (after
deducting fees, expenses and commissions) in an amount sufficient in order to
pay the Purchase Price and the Employee Bonus Amount at Closing (the
“Offering”). Sellers and the Company shall furnish to the Purchaser, Purchaser’s
advisors, the underwriters of such offering and such underwriters’ advisors,
such relevant information, in oral and written form, regarding the Sellers and
the Company as the Purchaser may reasonably request and as shall be reasonably
required in connection with the preparation and filing of the Registration
Statement and any amendments thereto and in connection with the Offering. In
addition, the Sellers and the Company shall, and shall cause the Company’s
employees, auditors and other representatives to cooperate with and assist
Purchaser, as Purchaser may reasonably request, to enable Purchaser to prepare
and file with the SEC the Registration Statement, including by participating in
drafting sessions and conference calls regarding the Registration Statement and
the contents thereof and by signing such documents as may be reasonably
requested by Purchaser, the underwriters of the Offering and their respective
advisors in connection with the closing of the Offering.
     6.10. Termination of Affiliated Agreements. The Sellers and the Company
undertake that all Contracts between the Company, on the one hand, and Sellers
or any of their Affiliates, on the other hand, if any, that require, or could
require with the passage of time, the payment by the Company of any amounts or
other consideration to any Seller or its Affiliate shall have been terminated on
or before the Closing Date, without any further liability or obligation
whatsoever thereunder on the part of the Company, and Purchaser may request to
received reasonably satisfactory written evidence thereof.
     6.11. Reasonable Efforts. Subject to the limitations set forth in
Section 6.3, each of the parties hereto agrees to use its commercially
reasonable efforts, and to cooperate with each other party hereto, to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, appropriate or desirable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated hereby,
including the satisfaction of the respective conditions set forth in Article VI,
and including to execute and deliver such other instruments and do and perform
such other acts and things as may be necessary or reasonably desirable for
effecting completely the consummation of the transactions contemplated hereby.

42



--------------------------------------------------------------------------------



 



7. Conditions to the Closing
     7.1. Conditions to Obligations of Each Party to Effect the Closing. The
obligations of each party hereto to consummate the transactions contemplated
hereby shall be subject to the satisfaction at or prior to the Closing of each
of the following conditions:
          7.1.1. No Order. No temporary restraining order, preliminary or
permanent injunction or other order issued by any Governmental Entity which has
or could have the effect of making the transaction contemplated hereby illegal
or otherwise prohibiting or preventing the consummation of the transactions
contemplated by this Agreement or the Offering shall be in effect, nor shall any
action have been taken by any Governmental Entity seeking or threatening any of
the foregoing, and no statute, rule, regulation or order shall have been
enacted, entered, enforced or deemed applicable to the transaction contemplated,
which makes the consummation of the transactions contemplated by this Agreement
illegal.
          7.1.2. Governmental Approvals. Purchaser, Sellers and the Company
shall have timely obtained from each Governmental Entity all approvals, waivers
and consents, if any, necessary for consummation of, or in connection with, the
transactions contemplated hereby. All applicable waiting periods under the
Antitrust Laws shall have expired or early termination of such waiting periods
shall have been granted by both the Federal Trade Commission and the United
States Department of Justice (or, with respect to foreign antitrust laws, the
applicable foreign Governmental Entity).
     7.2. Additional Conditions to Obligations of the Sellers. The obligations
of the Sellers to consummate the transactions contemplated hereby shall be
subject to the satisfaction at or prior to the Closing of each of the following
conditions (it being understood that each such condition is solely for the
benefit of the Sellers and may be waived by the Sellers Representative in
writing in its sole discretion without notice, liability or obligation to any
Person):
          7.2.1. Representations, Warranties and Covenants. The representations
and warranties of Purchaser in this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality, which representations
and warranties as so qualified shall be true and correct in all respects) on and
as of the date hereof and on and as of the Closing Date as though such
representations and warranties were made on and as of such date (except for
representations and warranties which specifically relate to another date, which
representations and warranties shall be true and correct with respect to such
date). Purchaser shall have performed and complied in all material respects with
all covenants, obligations and conditions of this Agreement required to be
performed and complied with by it at or prior to the Closing.
     7.3. Additional Conditions to the Obligations of Purchaser. The obligations
of Purchaser to consummate the transactions contemplated hereby shall be subject
to the satisfaction at or prior to the Closing of each of the following
conditions (it being understood that each such condition is solely for the
benefit of Purchaser and may be waived by Purchaser in writing in its sole
discretion without notice, liability or obligation to any Person):
          7.3.1. Representations, Warranties and Covenants. The representations
and warranties of the Sellers and the Company in this Agreement shall be true
and correct in all material respects (except for such representations and
warranties that are qualified by their terms by a reference to materiality,
which representations and warranties as so qualified shall be true and correct
in all respects) on and as of the date hereof and on and as of the Closing Date
as though such representations and warranties were made on and as of such date
(except for representations and warranties which specifically relate to another
earlier, which representations and warranties shall be true and correct with
respect to

43



--------------------------------------------------------------------------------



 



such date). The Sellers and the Company shall have performed and complied in all
material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by the Sellers and Company
at or prior to the Closing.
          7.3.2. Receipt of Closing Deliveries. Purchaser shall have received
each of the deliveries agreements, instruments and other documents set forth in
Section 2.2; provided, however, that such receipt shall not be deemed to be an
agreement by Purchaser that the amounts set forth on any of agreements,
instruments or documents set forth in Section 2.2 is accurate and shall not
prejudice Purchaser’s remedies hereunder if any of the foregoing documents is
not accurate.
          7.3.3. No Injunctions or Restraints on Conduct of Business. No
temporary restraining order, preliminary or permanent injunction or other order
issued by any Governmental Entity which has or could have the effect of limiting
or restricting Purchaser’s ownership, conduct or operation of the business of
the Company and/or any Subsidiary following the Closing shall be in effect, nor
shall there be pending or threatened any suit, action or proceeding seeking any
of the foregoing or any other Antitrust Restraint.
          7.3.4. No Material Adverse Effect. There shall not have occurred a
Material Adverse Effect with respect to the Company.
          7.3.5. Employees. Each employee set forth on Schedule 7.3.5 hereto
shall have remained continuously employed with the Company from the date of this
Agreement through the Closing, and no action shall have been taken by any such
individual to rescind such employee’s employment agreements and/or the a
non-competition, non-solicitation and assignment of proprietary information and
inventions agreement.
          7.3.6. Third Party Consents. All consents, waivers, approvals or
notices under each Contract or from each Person listed or described on
Schedule 3.5.1(ii)(B) of the Disclosure Schedule (or that would have been
required to be listed or described thereon) shall have been obtained or
delivered, as the case may be.
          7.3.7. Financing. The Offering shall have successfully closed and the
net proceeds to Purchaser therefrom deposited in the back accounts of Purchaser.
8. Termination
     8.1. Termination. At any time prior to the Closing, this Agreement may be
terminated and the transactions contemplated hereby abandoned by authorized
action taken by the terminating party:
          8.1.1. by mutual written of the Sellers and Purchaser;
          8.1.2. by either Purchaser or the Sellers, if the Closing shall not
have occurred by a date being 180 days from the initial filing date of the
registration statement in respect of the Offering by the Purchaser with the SEC
or such other date that Purchaser and the Sellers Representative may agree upon
in writing (the “Termination Date”); provided, however, that (i) in case the
registration statement in respect of the Offering is still under the SEC review
at such date, then the Termination Date shall be extended by such additional
period; and (ii) in case that the review of the Company’s financial statements
for the first and second fiscal quarters shall not have been completed within
30 days following the date hereof, then the Termination Date shall be extended
by such additional period); and provided, further, that the right to terminate
this Agreement under this Section 8.1.2 shall not be available to any party
whose

44



--------------------------------------------------------------------------------



 



breach of this Agreement has resulted in the failure of the Closing to occur on
or before the Termination Date;
          8.1.3. by either Purchaser or the Sellers, if any permanent injunction
or other order of a Governmental Entity of competent authority preventing the
consummation of the transactions contemplated hereby shall have become final and
non-appealable; provided, however, that the right to terminate this Agreement
under this Section 8.1.3 shall not be available to any party whose breach of
this Agreement has been the cause of or resulted in such injunction or other
order;
          8.1.4. by Purchaser, if (i) the Sellers shall have breached any
representation, warranty, covenant or agreement of the Sellers or the Company
contained herein, which breach shall not have been cured within five Business
Days after receipt by the Sellers of written notice of such breach (provided,
however, that no such cure period shall be available or applicable to any such
breach which by its nature cannot be cured), and if Closing were to occur on the
date of such termination such breach would result in the failure of any of the
conditions set forth in Section 7.1 or Section 7.3 to be satisfied,
(ii) Section 6.3 has been breached prior to the Termination Date, (iii) the
circumstances or events described in Section 7.3.3 shall have occurred, or
(iv) there shall have been a Material Adverse Effect with respect to the
Company; or
          8.1.5. by the Sellers, if Purchaser shall have breached any
representation, warranty, covenant or agreement contained herein, which breach
shall not have been cured within five Business Days after receipt by Purchaser
of written notice of such breach (provided, however, that no such cure period
shall be available or applicable to any such breach which by its nature cannot
be cured) and such breach would result in the failure of any of the conditions
set forth in Section 7.1 or Section 7.2 to be satisfied.
     8.2. Effect of Termination. In the event of termination of this Agreement
as provided in Section 8.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Purchaser, Sellers, the
Company or their respective officers, managers (or directors, as the case may
be), stockholders or affiliates; provided, however, that (i) the provisions of
Section 2.3 (Expenses), 6.2 (Confidentiality; Public Disclosure), this
Sections 8.2 (Effect of Termination), Section 8.3 (Termination Fees and
Expenses), Section 10 (General Provisions) and the Confidentiality Agreement
shall remain in full force and effect and survive any termination of this
Agreement and (ii) the termination of this Agreement shall not relieve any party
from any liability for any material breach of any covenant or obligation or for
any intentional and material breach of any representation or warranty contained
in this Agreement.
     8.3. Termination Fees and Expenses.
          8.3.1. Purchaser shall reimburse Sellers for direct out-of-pocket
expenses for counsel and accountants that the Sellers have incurred in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the transactions contemplated hereby, not to exceed $400,000, as
Sellers’ sole and exclusive remedy upon termination of this Agreement pursuant
to Section 8.1.2 in the event that Closing does not occur due to failure to
satisfy the conditions set forth in Section 7.3.7. Such payment shall be paid
within 10 Business Days following such termination and upon the receipt by
Purchaser of an invoice from Sellers setting forth such expenses in reasonable
detail, accompanied by reasonable documentation.
          8.3.2. Sellers shall pay Purchaser a fee in the amount of $2,000,000,
as Purchaser’s sole and exclusive remedy upon termination of this Agreement
pursuant to Section 8.1.4. Such payment shall be paid within 10 Business Days
following the date of such termination.

45



--------------------------------------------------------------------------------



 



          8.3.3. Purchaser shall pay Sellers (in the same allocation as the
allocation of the Purchase Price) a fee in the amount of $2,000,000, as Sellers’
sole and exclusive remedy upon termination of this Agreement pursuant to
Section 8.1.5. Such payment shall be paid within 10 Business Days following the
date of such termination.
          8.3.4. The parties acknowledges that the agreements contained in this
Section 8.3 are an integral part of the transactions contemplated by this
Agreement, and that if this Agreement is terminated as provided in the
applicable sub-sections of Section 8.1, that the amounts payable pursuant to
Sections 8.3.1 through 8.3.3 are reasonable forecasts of the actual damages
which may be incurred by such party under such circumstances and constitute
liquidated damages and not a penalty, and further that, without these
agreements, the parties would not enter into this Agreement.
          8.3.5. All payments to be made under this Section 8.3 shall be paid in
U.S. Dollars by wire transfer in immediately available funds to such bank
accounts the details of which shall be provided by the relevant payee(s) to the
relevant payor upon the time of payment.
     8.4. Nothing in this Section 8 is intended to nor shall it derogate from or
limit the rights and/or remedies any party may have pursuant to this Agreement,
by law or equity at any time prior to termination of this Agreement, including,
without limitation, the right to seek injunctive relief or specific performance
in any court of competent jurisdiction.
9. Escrow Fund and Indemnification
     9.1. Escrow Fund. The Escrow Amount shall be deposited with the Escrow
Agent, such deposit, together with any interest that may be earned thereon, to
constitute an escrow fund (the “Escrow Fund”) and to be governed by the
provisions set forth herein and in the Indemnity Escrow Agreement. The Escrow
Fund shall be available to compensate Purchaser on behalf of itself or any other
Indemnified Person or Sellers, as the case may be, for Indemnifiable Damages
pursuant to the indemnification obligations of the applicable Indemnifying Party
hereunder.
     9.2. Indemnification by Sellers. Subject to the limitations set forth in
this Section 9, the Sellers shall, jointly and severally, indemnify and hold
harmless Purchaser, its Affiliates and their respective officers, directors,
agents and employees, and each person, if any, who controls or may control
Purchaser within the meaning of the Securities Act from and against any and all
losses, liabilities, damages, reductions in value, costs and expenses, including
costs of investigation and defense and reasonable fees and expenses of lawyers,
experts and other professionals (collectively, “Indemnifiable Damages”) directly
or indirectly arising out of, resulting from or in connection with:
          9.2.1. any failure of any representation or warranty made by the
Sellers or the Company in this Agreement or the Disclosure Schedule (including
any exhibit or schedule to the Disclosure Schedule), and any certificate to be
delivered pursuant to this Agreement, to be true and correct as of the date of
this Agreement and as of the Closing Date as though such representation or
warranty were made as of the Closing Date (except in the case of representations
and warranties which specifically relate to another date, which representations
and warranties shall be true and correct as of such date);
          9.2.2. any breach of or default in connection with any of the
covenants or agreements made by the Sellers or the Company in this Agreement or
the Disclosure Schedule (including any exhibit or schedule to the Disclosure
Schedule) and any certificate to be delivered pursuant to this Agreement;

46



--------------------------------------------------------------------------------



 



          9.2.3. imposition, assessment or assertion of any Taxes of the Company
or any Subsidiary or any Taxes for which the Company or Subsidiary is or may
become liable (including, without limitation, by reason of non-recognition of
deductions, changes in accounting methods, failure to fully comply with
applicable laws or failure to qualify in any foreign jurisdiction and including
those incurred in a contest of good faith by appropriate proceedings of the
imposition, assessment or assertion of any such Taxes) on account of (A) any
taxable periods that ends on or before the Closing Date, and (B) any taxable
period that both includes and ends after the Closing Date, for the portion of
such taxable period that ends on the Closing Date;
          9.2.4. any amounts determined following the Closing that should have
been deducted from the Purchase Price pursuant to the adjustments in accordance
with the provisions of Section 1.2.2.1 but were not so deducted or any amount
determined following the Closing that should not have been deducted from the
Purchase Price or permitted to be paid as dividend pursuant in accordance with
the provisions of Section 1.2.2.2 but were so deducted or paid.
          9.2.5. any Transaction Expenses paid by the Company prior to the
Closing or which were not assumed and paid by the Sellers after the Closing.
          9.2.6. any obligations of the Sellers to make contributions as
provided in Chapter 5 of the Corporations Code (commencing with Section 17200),
to return any unlawful distributions made under Chapter 6 (commencing with
Section 17250) or Chapter 8 (commencing with Section 17350).
     In determining the amount of any Indemnifiable Damages in respect of the
failure of any representation or warranty to be true and correct as of any
particular date, any materiality standard or qualification contained in such
representation or warranty shall be disregarded.
     9.3. Indemnification by Purchaser. Subject to the limitations set forth in
this Section 9, Purchaser shall indemnify and hold harmless Sellers from and
against any Indemnifiable Damages directly arising out of, resulting from or in
connection with any failure of any representation or warranty made by the
Purchaser in this Agreement to be true and correct as of the date of this
Agreement and as of the Closing Date as though such representation or warranty
were made as of the Closing Date (except in the case of representations and
warranties which specifically relate to another date, which representations and
warranties shall be true and correct as of such date), up to an amount equal to
the Escrow Amount, as the sole and exclusive remedy for the indemnity
obligations hereunder.
     9.4. Indemnifiable Damage Threshold; Other Limitations.
          9.4.1. No Indemnified Person shall be entitled to indemnification
pursuant to Sections 9.2.1 or 9.2.2 (and that does not involve fraud, willful
breach or intentional misrepresentation by the Sellers, the Company or any
Subsidiary, any inaccuracy or breach of any of the representations and
warranties in Section 3.3 (Capital Structure), Section 3.4 (Title to Interest),
3.5 (Authority; Non-Contravention), Section 3.12 (Intellectual Property and
Internet Practices) or Section 3.14 (Tax Matters), or breach of Section 6.4), or
pursuant to Section 9.3, unless and until an Officer’s Certificate describing
Indemnifiable Damages in an aggregate amount greater than $100,000 (the
“Threshold”) has been delivered, in which case the Indemnified Person shall be
entitled to indemnification for all Indemnifiable Damages in excess of the
Threshold, subject to the limitations set forth in this Section 9.
          9.4.2. If the Closing occurs, recovery from the Escrow Fund shall be
the sole and exclusive remedy for the indemnity obligations under this Agreement
for the matters listed in Sections 9.2.1 or 9.2.2, except in the case of
(i) fraud, willful breach or intentional misrepresentation by the Sellers, the
Company or any Subsidiary, (ii) any failure of any of the representations and
warranties

47



--------------------------------------------------------------------------------



 



contained in Section 3.3 (Capital Structure), Section 3.4 (Title to Interest),
3.5 (Authority; Non-Contravention), Section 3.12 (Intellectual Property and
Internet Practices) or Section 3.14 (Tax Matters) to be true and correct as
aforesaid, and (iii) any breach of or default in connection with any covenant or
agreement to the extent such covenant or agreement is to survive or be performed
also after the Escrow Period (including, without limitation, pursuant to
Section 6.4); with respect to each the Sellers shall be liable for any
Indemnifiable Damages resulting therefrom after Indemnified Persons have
exhausted or made claims upon all amounts in the Escrow Fund (after taking into
account all other claims for indemnification from the Escrow Fund made by
Indemnified Persons). Notwithstanding anything to the contrary, this Section 9
shall in no way limit an Indemnified Party’s right to seek injunctive relief or
specific performance.
          9.4.3. The amount of Indemnifiable Damages for which indemnification
is provided under this Agreement will be (i) increased to take account of any
Tax cost incurred (grossed up for such increase) by the Indemnified Persons
arising from the receipt of indemnity payments hereunder and (ii) reduced to
take account of any Tax benefit realized by the Indemnified Persons arising from
the incurrence or payment of any such Indemnifiable Damages. In computing the
amount of any such Tax cost or Tax benefit, the Indemnified Persons will be
deemed to be subject to the applicable federal, state, local and/or local
country income Taxes at the maximum statutory rate then in effect.
     9.5. Period for Claims Against Escrow Fund. The period during which
indemnification claims for Indemnifiable Damages may be made (the “Claims
Period”) shall commence at the Closing and terminate on the date that is
12 months following the Closing Date (the “Escrow Period”), provided, however,
that the Claims Period for Indemnifiable Damages pursuant to Section 9.2 (i)
resulting from or in connection with fraud, willful breach or intentional
misrepresentation by the Company or any Subsidiary, (ii) arising from any breach
of the representations and warranties contained in Section 3.3 (Capital
Structure), Section 3.4 (Title to Interest), 3.5 (Authority; Non-Contravention),
Section 3.12 (Intellectual Property and Internet Practices) or Section 3.14 (Tax
Matters), (iii) arising from any breach of or default in connection with any
covenant or agreement to the extent such covenant or agreement is to survive or
be performed also after the Escrow Period (including, without limitation,
pursuant to Section 6.4), or (iv) arising pursuant to either of Sections 9.2.3
through 9.2.6, shall terminate upon the date that is 30 days after expiration of
the applicable statute of limitations with respect to any theretofore unasserted
claims arising out of or otherwise in respect of the items covered by Sections
(i) through (iv) above. Notwithstanding anything contained herein to the
contrary, such portion of the Escrow Fund at the conclusion of the Escrow Period
as may be necessary to satisfy any unresolved or unsatisfied claims for
Indemnifiable Damages specified in any Officer’s Certificate delivered to the
Sellers Representative prior to expiration of the Escrow Period shall remain in
the Escrow Fund until such claims for Indemnifiable Damages have been resolved
or satisfied. The remainder of the Escrow Fund, if any, shall be paid to the
Sellers promptly after the expiration of the Escrow Period in the same
allocation as that of the Purchase Price.
     9.6. Claims.
          9.6.1. On or before the last day of the Escrow Period, Purchaser may
deliver to the Escrow Agent a certificate signed by any officer of Purchaser (in
case of an indemnification claim pursuant to Section 9.2), or Sellers
Representative may deliver to the Purchaser a certificate (in case of an
indemnification claim pursuant to Section 9.3) (an “Officer’s Certificate”):
          9.6.1.1. stating that an Indemnified Person has incurred, paid,
reserved or accrued, or reasonably anticipates that it may incur, pay, reserve
or accrue, Indemnifiable Damages (or that with respect to any Tax matters, that
any Tax Authority may raise such matter in audit of Purchaser or its Affiliates,
which could give rise to Indemnifiable Damages);

48



--------------------------------------------------------------------------------



 



          9.6.1.2. stating the amount of such Indemnifiable Damages (which, in
the case of Indemnifiable Damages not yet incurred, paid, reserved or accrued,
may be the amount reasonably anticipated by Purchaser to be incurred, paid,
reserved or accrued); and
          9.6.1.3. specifying in reasonable detail (based upon the information
then possessed by Purchaser) the individual items of such Indemnifiable Damages
included in the amount so stated and the nature of the claim to which such
Indemnifiable Damages are related.
                    No delay in providing such Officer’s Certificate within the
Escrow Period shall affect an Indemnified Person’s rights hereunder, unless (and
then only to the extent that) the Indemnifying Person is materially prejudiced
thereby.
          9.6.2. In case of an indemnification claim pursuant to Section 9.2, at
the time of delivery of any Officer’s Certificate to the Escrow Agent, a
duplicate copy of such Officer’s Certificate shall be delivered to the Sellers
Representative by or on behalf of Purchaser (on behalf of itself or any other
Indemnified Person) and for a period of 20 days after such delivery to the
Escrow Agent of such Officer’s Certificate, the Escrow Agent shall make no
payment pursuant to this Section 9.6 unless the Escrow Agent shall have received
written authorization from the Sellers Representative to make such delivery.
After the expiration of such 20-day period, the Escrow Agent shall make delivery
of cash from the Escrow Fund to Purchaser in accordance with this Section 9.6;
provided, however, that no such delivery may be made if and to the extent the
Sellers Representative shall in good faith object in a written statement to any
claim or claims made in the Officer’s Certificate, and such statement shall have
been delivered to the Escrow Agent and to Purchaser prior to the expiration of
such 20-day period.
     9.7. Resolution of Objections to Claims.
          9.7.1. In case of an indemnification claim pursuant to Section 9.2, if
the Sellers Representative in good faith objects in writing to any claim or
claims by Purchaser made in any Officer’s Certificate within such 20-day period,
Purchaser and the Sellers Representative shall attempt in good faith for 20 days
after Purchaser’s receipt of such written objection to resolve such objection.
If Purchaser and the Sellers Representative shall so agree, a memorandum setting
forth such agreement shall be prepared and signed by both parties and delivered
to the Escrow Agent. The Escrow Agent shall be entitled to conclusively rely on
any such memorandum and the Escrow Agent shall distribute cash from the Escrow
Fund in accordance with the terms of such memorandum.
          9.7.2. In case of an indemnification claim pursuant to Section 9.3,
Purchaser and the Sellers Representative shall attempt in good faith for 20 days
after Purchaser’s receipt of an Officer’s Certificate to resolve such objection.
If Purchaser and the Sellers Representative shall so agree, a memorandum setting
forth such agreement shall be prepared and signed by both parties.
          9.7.3. If no such agreement pursuant to Sections 9.7.1 or 9.7.2, as
the case may be, can be reached during the 20-day period for good faith
negotiation, but in any event upon the expiration of such 20-day period, either
Purchaser or the Sellers Representative may refer the matter to arbitration in
accordance with Section 10.10 hereof to resolve the matter. The decision of the
arbitrator as to the validity and amount of any claim in such Officer’s
Certificate shall be non-appealable, binding and conclusive upon the parties to
this Agreement and the Escrow Agent or Purchaser, as the case may be, shall be
entitled to act in accordance with such decision and the Escrow Agent shall
distribute cash from the Escrow Fund in accordance therewith.
          9.7.4. Judgment upon any award rendered by the arbitrator may be
entered in any court having jurisdiction. For purposes of this Section 9.7.4, in
any suit hereunder in which any claim or

49



--------------------------------------------------------------------------------



 



the amount thereof stated in the Officer’s Certificate is at issue, the
Indemnified Person shall be deemed to be the non-prevailing party unless the
arbitration awards the Indemnified Person more than one-half of the amount in
dispute, in which case the Indemnifying Person shall be deemed to be the
non-prevailing party. The non-prevailing party to a suit shall pay its own
expenses and the expenses and the fees and expenses of the prevailing party,
including attorneys’ fees and costs, reasonably incurred in connection with such
suit.
     9.8. Sellers Representative.
          9.8.1. By virtue of their signature on this Agreement, the Sellers
have appointed the Sellers Representative as the agent and attorney-in-fact for
and on behalf of the Sellers to: (i) give and receive notices and
communications, as an Indemnified Person or an Indemnifying Person, to or from
Purchaser (on behalf of itself or any other Indemnified Person, or as an
Indemnifying Person) relating to this Agreement or any of the transactions and
other matters contemplated hereby or thereby (except to the extent that this
Agreement expressly contemplates that any such notice or communication shall be
given or received by such Seller individually); (ii) authorize deliveries to
Purchaser of cash from the Escrow Fund in satisfaction of claims asserted by
Purchaser (on behalf of itself or any other Indemnified Person, including by not
objecting to such claims); (iii) object to claims made by or on behalf of an
Indemnified Person, including pursuant to Section 9.6, or make claims as or on
behalf of an Indemnified Person; (iv) consent or agree to, negotiate, enter into
settlements and compromises of, and comply with orders of courts or arbitration
awards with respect to, such claims; (v) consent or agree to any amendment to
this Agreement; and (vi) take all actions necessary or appropriate in the
judgment of the Sellers Representative for the accomplishment of the foregoing,
in each case without having to seek or obtain the consent of any Person under
any circumstance. The Person serving as the Sellers Representative may be
replaced from time to time by the Sellers upon not less than ten days’ prior
written notice to Purchaser. The Sellers Representative shall receive no
compensation for its services.
          9.8.2. The Sellers Representative shall not be liable to any Seller
for any act done or omitted hereunder as the Sellers Representative while acting
in good faith (and any act done or omitted pursuant to the advice of counsel
shall be conclusive evidence of such good faith) and without gross negligence or
willful misconduct. The Sellers shall severally indemnify the Sellers
Representative and hold the Sellers Representative harmless against any loss,
liability or expense incurred without gross negligence, willful misconduct or
bad faith on the part of the Sellers Representative and arising out of or in
connection with the acceptance or administration of the duties of the Sellers
Representative hereunder, including any out-of-pocket costs and expenses and
legal fees and other legal costs reasonably incurred by the Sellers
Representative. If not paid directly to the Sellers Representative by the
Sellers, such losses, liabilities or expenses may be recovered by the Sellers
Representative from Escrow Fund otherwise distributable to the Sellers (and not
distributed or distributable to an Indemnified Person or subject to a pending
indemnification claim of an Indemnified Person) at the end of the Escrow Period
pursuant to the terms hereof and of the Indemnity Escrow Agreement, at the time
of distribution, and such recovery will be made from the Sellers according to
their respective pro rata share of the Purchase Price.
          9.8.3. Any notice or communication given or received by, and any
decision, action, failure to act within a designated period of time, agreement,
consent, settlement, resolution or instruction of, the Sellers Representative
that is within the scope of the Sellers Representative’s authority under
Section 9.8.1 shall constitute a notice or communication to or by, or a
decision, action, failure to act within a designated period of time, agreement,
consent, settlement, resolution or instruction of all the Sellers and shall be
final, binding and conclusive upon each such Sellers; and each Indemnified
Person shall be entitled to rely upon any such notice, communication, decision,
action, failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction as being a notice or communication to or
by, or a decision, action, failure to act within a designated period of time,
agreement,

50



--------------------------------------------------------------------------------



 



consent, settlement, resolution or instruction of, each and every such Seller.
     9.9. Third-Party Claims. In the event an Indemnified Person becomes aware
of a third-party claim that it believes may result in an indemnification claim
against the Escrow Fund or the Indemnifying Person by or on behalf of an
Indemnified Person, the Indemnified Person shall promptly notify the
Indemnifying Person in writing and in reasonable detail of such third-party
claim, provided however that no delay in providing such notice shall affect an
Indemnified Person’s rights hereunder, unless (and then only to the extent that)
the Indemnifying Person is materially prejudiced thereby. The Indemnifying
Person shall have the right in its sole discretion to conduct the defense of and
to settle or resolve any such claim (and the costs and expenses incurred by it
in connection with such defense, settlement or resolution (including reasonable
attorneys’ fees, other professionals’ and experts’ fees and court or arbitration
costs) shall be included in the Indemnifiable Damages for which the Indemnifying
Person may seek indemnification pursuant to a claim made hereunder). The Sellers
Representative or Purchaser, as the case may be, shall have the right to receive
copies of all pleadings, notices and communications with respect to the
third-party claim to the extent that receipt of such documents does not affect
any privilege relating to any Indemnified Person and shall be entitled, at its
expense, to participate in, but not to determine or conduct, any defense of the
third-party claim or settlement negotiations with respect to the third-party
claim. However, except with the consent of the Sellers Representative or
Purchaser, as the case may be (which consent shall not be unreasonably withheld,
conditioned or delayed and which shall be deemed to have been given unless the
Sellers Representative or Purchaser, as the case may be, shall have objected
within 15 days after a written request for such consent by Purchaser or Sellers
Representative, as the case may be), no settlement or resolution of any such
claim with any third-party claimant shall be determinative of the existence of
or amount of Indemnifiable Damages relating to such matter. In the event that
the Sellers Representative has consented to any such settlement or resolution,
neither the Sellers Representative nor any Seller shall have any power or
authority to object (including pursuant to Section 9.6 or any other provision of
this Section 9) to the amount of any claim by or on behalf of any Indemnified
Person against the Escrow Fund for indemnity with respect to such settlement or
resolution.
     9.10. Sellers Claims Against the Company. If Closing occurs, the Sellers
agree that they will not seek, nor will they be entitled to, contribution from,
or indemnification by, the Company, under its Charter Document, this Agreement,
applicable corporate laws or other laws or otherwise, whether in respect of
amounts due from the Sellers to the Purchaser under this Section 9 or otherwise
under this Agreement, or for any other reason, and the Sellers will hold the
Company, Purchaser and or any Indemnified Person harmless in respect of all such
amounts and shall not seek to join the Company in connection with any suit
arising under this Agreement or arising in connection with their service as a
mangers, directors, officers, employees or agents of the Company prior to the
Closing Date. Without limiting the foregoing, the Sellers, as Members of the
Company, shall not demand nor shall any of them be entitled to receive a return
of its contribution to the Company, and any such demand or right shall be deemed
satisfied in full and waived by the payment of the Purchase Price in accordance
with the provisions of this Agreement. The Sellers also agrees that they will
not make claim against any directors and officers insurance policy maintained or
to be maintained by the Company in respect of amounts due by the Sellers to the
Purchaser or any Indemnified Person under this Section 9, this Agreement or
otherwise, if the carrier of such insurance policy would have any right of
subrogation against the Company in respect of such claim and shall indemnify and
hold harmless the Purchaser from any such action. The provisions of this
Section 9.10 shall not be deemed a waiver by any of the Sellers for any
indemnification or other rights any of them may have by reason of their
employment by, or services to, the Company (or any successor thereto) following
Closing.
     9.11. Apportionment. In the case of any Taxes that are payable for a
taxable period that includes (but does not end on) the Closing Date, the portion
of such Taxes that relates to the portion of

51



--------------------------------------------------------------------------------



 



such taxable period ending on the Closing Date shall (a) in the case of any real
property, personal property or other ad valorem Taxes be deemed to be the amount
of such Tax for the entire taxable period multiplied by a fraction, the
numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in the entire
taxable period, and (b) in the case of any other Tax be deemed equal to the
amount that would be payable if the relevant taxable period ended on the Closing
Date based on a closing of the books as of the close of business on the Closing
Date.
10. General Provisions.
     10.1. Survival of Representations, Warranties and Covenants. If the Closing
occurs, the representations and warranties of the Sellers and the Company
contained in this Agreement, the Disclosure Schedule (including any exhibit or
schedule to the Disclosure Schedule), and the other certificates contemplated
hereby shall survive the Closing and remain in full force and effect, regardless
of any investigation or disclosure made by or on behalf of any of the parties to
this Agreement, until the end of the Escrow Period; provided, however, that
(i) the representations and warranties of the Company contained in Section 3.3
(Capital Structure), Section 3.4 (Title to Interest), 3.5 (Authority;
Non-Contravention), Section 3.12 (Intellectual Property and Internet Practices)
or Section 3.14 (Tax Matters) will remain operative and in full force and
effect, regardless of any investigation or disclosure made by or on behalf of
any of the parties to this Agreement, until the date that is 30 days after the
expiration of the applicable statute of limitations for claims against the
Sellers, which seek recovery of Indemnifiable Damages arising out of an
inaccuracy or breach of such representations or warranties, and then expire with
respect to any theretofore unasserted claims arising out of or otherwise in
respect of any breach of such representations and warranties; (ii) no right to
indemnification pursuant to Section 9 in respect of any claim that is set forth
in an Officer’s Certificate delivered to the Escrow Agent prior to the
expiration of the Escrow Period shall be affected by the expiration of such
representations and warranties; and (iii) such expiration shall not affect the
rights of any Indemnified Person under Section 9 or otherwise to seek recovery
of Indemnifiable Damages arising out of any fraud, willful breach or intentional
misrepresentation by the Company or any Subsidiary until the date that is 30
days after the expiration of the applicable statute of limitations. If the
Closing occurs, the representations, warranties and convents of Purchaser
contained in this Agreement and the other certificates contemplated hereby shall
expire and be of no further force or effect as of the Closing. If the Closing
occurs, all covenants of the parties shall expire and be of no further force or
effect as of the Closing, except to the extent such covenants provide that they
are to survive or be performed after the Closing; provided, however, that no
right to indemnification pursuant to Section 9 in respect of any claim based
upon any breach of a covenant shall be affected by the expiration of such
covenant.
     10.2. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if as follows: (a) if sent by registered or
certified mail return receipt requested, upon receipt; (b) if sent designated
for overnight delivery by nationally recognized overnight air courier (such as
DHL or Federal Express), three business days after delivery to such courier;
(c) if sent by facsimile transmission on a business day before 5:00 p.m. in time
zone of the recipient, when transmitted and full receipt is electronically
confirmed; (d) if sent by facsimile transmission on a business day after 5:00
p.m. in the time zone of the recipient or on a non-business day and full receipt
is electronically confirmed, on the following business day; and (e) if otherwise
actually personally delivered, when delivered, provided that such notices,
requests, demands and other communications are delivered to the address set
forth below, or to such other address as any party shall provide by like notice
to the other parties to this Agreement:

52



--------------------------------------------------------------------------------



 



         
 
  If to Purchaser, to:   Answers Corporation
237 West 35th Street
Suite 1101
New York, NY 10001
Attention: Robert S. Rosenschein, Chief Executive Officer
Facsimile No.: 646-502-4778
Telephone No.: 646-502-4777

 
       
 
      with a copy (which shall not constitute notice) to:
 
       
 
      Meitar, Liquornik, Geva & Leshem, Brandwein – Law Offices
16 Abba Hillel Silver Rd.
Ramat Gan 52506, Israel
Attention: Clifford Felig and David Glatt
Facsimile: +972-3-610-3111
 
            If to the Sellers
or the Company (prior to Closing), to:
 
       
 
      Daniel Fierro
312 E. Mandalay Drive
Olmos Park
TX 78212
Facsimile No.: (       )                     
Telephone No.: (       )                     
 
       
 
      with a copy (which shall not constitute notice) to:
 
       
 
      DLA Piper US LLP
1251 Avenue of the Americas
New York, New York 10020-1104
Attention: James E. Nelson
Facsimile No.: (212) 884-8731
Telephone No.: (212) 335-4631
 
       
 
      and
 
       
 
      Brian Kariger
3120 E. 2nd Street
Long Beach
California 90803
Facsimile No.: (562) 439-4301
Telephone No.: (310) 738-3777
 
       
 
      with a copy (which shall not constitute notice) to:
 
       
 
      Eric Adler, Magee & Adler, APC
400 Oceangate, Suite 1030
Long Beach, CA 90803
Attention: Eric R. Adler, Esq.
Facsimile No.: 562-432-1060
Telephone No.: 562-432-1154

53



--------------------------------------------------------------------------------



 



              If to the Sellers Representative, to:
 
       
 
      Brian Kariger
3120 E. 2nd Street
Long Beach
California 90803
Facsimile No.: (562) 439-4301
Telephone No.: (310) 738-3777
 
       
 
      with a copy (which shall not constitute notice) to:
 
       
 
      Eric Adler, Magee & Adler, APC
400 Oceangate, Suite 1030
Long Beach, CA 90803
Attention: Eric R. Adler, Esq.
Facsimile No.: 562-432-1060
Telephone No.: 562-432-1154

     10.3. Interpretation. When a reference is made in this Agreement to
sections, schedules or exhibits, such reference shall be to a section of,
schedule or an exhibit to this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation”. The phrases “provided
to,” “furnished to,” or “made available” and phrases of similar import when used
herein, unless the context otherwise requires, shall mean that a true, correct
and complete paper or electronic copy of the information or material referred to
has been provided to the party or its counsel to whom such information or
material is to be provided, and in case such information or material was made
available electronically by posting it on the Company’s virtual data room
(provided it was (i) posted under the relevant section of the due diligence
request list calling for such disclosure and was indicated in the Company’s
written response to such list, or (ii) was requested by Purchaser or was posted
in such virtual data room pursuant to a request from Purchaser). Unless the
context of this Agreement otherwise requires: (i) words of any gender include
each other gender; (ii) words using the singular or plural number also include
the plural or singular number, respectively; (iii) the terms “hereof,” “herein,”
“hereunder” and derivative or similar words refer to this entire Agreement;
(iv) all references to “$” shall be denominated in U.S. dollars; and (v) unless
indicated otherwise, all mathematical calculations contemplated hereby shall be
rounded to the hundredth decimal place.
     10.4. Entire Agreement; Parties in Interest. This Agreement and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto, including all the exhibits attached hereto, the
Schedules, including the Disclosure Schedule, (a) constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter hereof, except for the
Confidentiality Agreement, which shall continue in full force and effect, and
shall survive any termination of this Agreement, in accordance with its terms,
and (b) are not intended to confer, and shall not be construed as conferring,
upon any Person other than the parties hereto any rights or remedies hereunder
(except that Section 9 is intended to benefit Indemnified Persons).
     10.5. Amendment. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively

54



--------------------------------------------------------------------------------



 



or prospectively) with the written consent of Purchaser and the Sellers
Representative. Any amendment or waiver effected in accordance with this Section
shall be binding upon all parties of this Agreement and their respective
successors and assignees.
     10.6. Extension; Waiver. Any party hereto may (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto, and
(c) waive compliance with any of the agreements or conditions for the benefit of
such party contained herein. The Sellers Representative and Purchaser may,
(i) extend the time for the performance of any of the obligations or other acts
of the other, (ii) waive any inaccuracies in the representations and warranties
made to such party contained herein or in any document delivered pursuant
hereto, and (iii) waive compliance with any of the agreements or conditions for
the benefit of such Person contained herein. Any waiver effected in accordance
with the preceding sentence shall be binding upon all parties of this Agreement
and their respective successors and assignees. Any agreement on the part of a
party hereto to any such extension or waiver shall be valid only if set forth in
an instrument in writing. Without limiting the generality or effect of the
preceding sentence, no delay in exercising any right under this Agreement shall
constitute a waiver of such right, and no waiver of any breach or default shall
be deemed a waiver of any other breach or default of the same or any other
provision in this Agreement.
     10.7. Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties hereto, and any such assignment
without such prior written consent shall be null and void, except that Purchaser
may assign this Agreement to any of Purchaser’s Affiliates without the prior
consent of the Sellers or the Company; provided, however, that Purchaser shall
remain liable for all of its obligations under this Agreement. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and assigns.
     10.8. Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement shall continue in full force and effect and shall be interpreted so as
reasonably to effect the intent of the parties hereto. The parties hereto shall
use all reasonable efforts to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.
     10.9. Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party hereto of any one
remedy shall not preclude the exercise of any other remedy and nothing in this
Agreement shall be deemed a waiver by any party of any right to specific
performance or injunctive relief.
     10.10. Governing Law; Arbitration; Jurisdiction.
          10.10.1. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to such
state’s principles of conflicts of law, provided, however, that any matter
involving the internal corporate affairs of the any party hereto shall be
governed by the provisions of the jurisdictions of its incorporation.
          10.10.2. Any controversy or claim arising out of or relating to this
Agreement, including, without limitation, the breach or termination thereof,
shall be settled by arbitration by a single

55



--------------------------------------------------------------------------------



 



arbitrator administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, including the Optional Rules for
Emergency Measures of Protection, to be held in New York, New York, USA. The
award rendered by the arbitrator shall be final and binding upon the parties.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The existence and resolution of the arbitration
shall be kept confidential by the parties and by the arbitrator. The award of
the arbitrator shall be accompanied by a reasoned opinion. Each party shall bear
its own costs and expenses and an equal share of the arbitrator’s and
administrative fees of arbitration, unless otherwise determined by the
arbitrator. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary.
          10.10.3. Subject to Section 10.10.2, the parties hereto hereby
irrevocably submit to the exclusive jurisdiction (or, in the case of enforcement
of or seeking remedies with respect to Section 6.4, non-exclusive jurisdiction)
of the courts of the New York, New York in connection with any matter based upon
or arising out of this Agreement or the matters contemplated herein (including
resolution of disputes under Section 9.7), agrees that process may be served
upon them in any manner authorized by the laws of such jurisdiction for such
persons and waives and covenants not to assert or plead any objection which they
might otherwise have to such jurisdiction, venue and such process.
     10.11. Cooperation. The parties agrees to cooperate fully with each other
and to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by a
party to evidence or reflect the transactions contemplated hereby and to carry
out the intent and purposes of this Agreement.
     10.12. Rules of Construction. The parties hereto have been represented by
counsel during the negotiation, preparation and execution of this Agreement and,
therefore, hereby waive, with respect to this Agreement, each Schedule and each
Exhibit attached hereto, the application of any law, regulation, holding or rule
of construction providing that ambiguities in an agreement or other document
shall be construed against the party drafting such agreement or document.
     10.13. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
     10.14. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto; it being
understood that all parties hereto need not sign the same counterpart. The
exchange of a fully executed Agreement (in counterparts or otherwise) by
facsimile or by electronic delivery in .pdf format shall be sufficient to bind
the parties to the terms and conditions of this Agreement, as an original.
- Signature Pages Follow -

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be
executed and delivered by their respective officers thereunto duly authorized,
all as of the date first written above.

            Answers Corporation
      By:   /s/ Robert S. Rosenschein       Name:   Robert S. Rosenschein     
Title:   Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be
executed and delivered by their respective officers thereunto duly authorized,
all as of the date first written above.

            Brian Kariger, as trustee of the Brian Patrick Kariger Charitable
Remainder Unitrust Trust dated April 9, 2007
      /s/ Brian Kariger                     Brian Kariger as trustee of the
Brian Patrick Kariger Revocable Trust dated February 9, 2007
      /s/ Brian Kariger                     Daniel Fierro
      /s/ Daniel Fierro                     Lexico Publishing Group, LLC
      By:   /s/ Brian Kariger and /s/ Daniel Fierro       Name:   Brian Kariger
and Daniel Fierro      Title:   Authorized Signatories and Members        Brian
Kariger, as Sellers Representative
      /s/ Brian Kariger                

58



--------------------------------------------------------------------------------



 



         

List of Exhibits

         
Exhibit A
  —   Certain Definitions
Exhibit B
  —   Form of Indemnity Escrow Agreement
Exhibit C
  —   Form of Bonus Plan/Documents Escrow Agreement
Exhibit D
  —   Form of Legal Opinion of Counsel to the Company

List of Schedules

         
Schedule A
  —   List of Sellers and Interests
Schedule 1.2.2
  —   Estimated Closing Adjustments Certificate
Schedule 2.2.1.1
  —   Certificate of Sellers
Schedule 2.2.1.2
  —   Transaction Expenses Certificate
Schedule 7.3.5
  —   List of Employees
 
        Disclosure Schedule    

59



--------------------------------------------------------------------------------



 



Schedule A
List of Sellers and Interests

          Seller’s Name   % of Membership Interest
Brian Kariger as trustee of the Brian Patrick Kariger Charitable Remainder
Unitrust Trust dated April 9, 2007
    5 %
Brian Kariger as trustee of the Brian Patrick Kariger Revocable Trust dated
February 9, 2007
    70 %
Daniel Fierro
    25 %

60



--------------------------------------------------------------------------------



 



Exhibit A
Certain Definitions
For purposes of the Agreement (including this Exhibit A):
1. Defined Terms. As used herein, the following terms have the following
meanings:
     1.1. “Acquisition Proposal” shall mean, with respect to the Company or any
of its Subsidiaries, any agreement, offer, proposal or bona fide indication of
interest (other than this Agreement or any other offer, proposal or indication
of interest by Purchaser), or any public announcement of intention to enter into
any such agreement or of (or intention to make) any offer, proposal or bona fide
indication of interest, relating to, or involving: (i) any acquisition or
purchase from the Company or any of its Subsidiaries, or from the Member of the
Company, by any Person or Group of more than a 10% interest in the total
Membership Interest, outstanding voting interest or Economic Interest of Company
or any of its Subsidiaries or any tender offer or exchange offer that if
consummated would result in any Person or Group beneficially owning 10% or more
of the total Membership Interest, outstanding voting interest or Economic
Interest of the Company or any of its Subsidiaries, or any merger,
consolidation, business combination or similar transaction involving the Company
or any of its Subsidiaries; (ii) any sale, lease, mortgage, pledge, exchange,
transfer, license (other than in the ordinary course of business), acquisition,
or disposition of more than 10% of the assets of the Company and its
Subsidiaries in any single transaction or series of related transactions; or
(C) any liquidation, dissolution, recapitalization or other significant
corporate reorganization of the Company or any of its Subsidiaries, or any
extraordinary dividend, whether of cash or other property.
     1.2. “Affiliate” has the meaning set forth in Rule 145 promulgated under
the US Securities Act.
     1.3. “Antitrust Laws” means the HSR Act and applicable foreign competition,
antitrust or investment or trade regulatory Legal Requirements.
     1.4. “Bonus Plan/Documents Escrow Agreement” means an Escrow Agreement,
substantially in the form attached hereto as Exhibit C, entered into as of the
date hereof by and among Purchaser, the Escrow Agent, the Company, the Sellers
and the Sellers Representative, in respect of the Employee Bonus Amount and the
instruments evidencing the transfer of Interests.
     1.5. “Business Day” means each day that is not a Saturday, Sunday or other
day on which commercial banks located in New York, New York are not generally
open for business.
     1.6. “Charter Documents” means the Articles of Organization and the
Operating Agreement, in each case as in effect on the date hereof.
     1.7. “Closing Net Working Capital” means the difference between (a) the sum
of accounts receivable, net, prepaid expenses and other current assets of the
Company and its Subsidiaries, on a consolidated basis, and (b) the sum of
accounts payable, accrued compensation, accrued expenses and deferred revenue
and other current liabilities of the Company and its Subsidiaries, on a
consolidated basis; in each case calculated as of the close of business on the
Closing Date in accordance with GAAP applied on a consistent basis with the
Company’s past practice.
     1.8. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     1.9. “Company Web Site(s)” means Reference.com, Dictionary.com (including
dictionary.reference.com) and/or Thesaurus.com (including
thesaurus.reference.com), individually or collectively, as the case may be.

61



--------------------------------------------------------------------------------



 



     1.10. “Contract” means any written or oral legally binding contract,
agreement, instrument, commitment or undertaking of any nature (including
leases, licenses, mortgages, notes, guarantees, sublicenses, subcontracts,
letters of intent, term sheet and purchase orders) as of the date hereof or as
may hereafter be in effect.
     1.11. “Corporations Code” means Title 2.5 Limited Liability Companies of
the California Corporations Code, as amended from time to time (or any
corresponding provisions of succeeding law).
     1.12. “Disclosure Schedule” means the Disclosure Schedule delivered to
Purchaser and Purchaser concurrently with the parties’ execution of this
Agreement, containing disclosures that, in order to be effective, shall clearly
indicate the Section and, if applicable, the subsection of Section 3 to which it
relates and each of which disclosures shall also be deemed to be representations
and warranties made by the Sellers and the Company to Purchaser and the
Purchaser under Section 3. Any fact or item disclosed in any particular section
of the Disclosure Schedule shall be deemed to have been disclosed with respect
to another section of this Agreement only if and only to the extent the
relevance to other representations and warranties is readily apparent from the
actual text of the disclosures.
     1.13. “Economic Interest” means a Person’s right to share in the income,
gains, losses, deductions, credit, or similar items of, and to receive
distributions from, the Company, but does not include any other rights of a
Member, including, without limitation, the right to vote or to participate in
management, or, except as provided in applicable Legal Requirements, any right
to information concerning the business and affairs of the Company.
     1.14. “Encumbrance” means any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, adverse claim, interference, option,
right of first refusal, preemptive right or restriction or rights of third
parties of any nature (including any spousal community property rights, any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the receipt of any income
derived from any security or other asset, any restriction on the use of any
asset and any restriction on the possession, exercise or transfer of any other
attribute of ownership of a security or other asset).
     1.15. “Entity” means any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any company
limited by shares, limited liability company or joint stock company), firm,
society or other enterprise, association, organization or entity.
     1.16. “Environmental and Safety Laws” shall mean any federal, state or
local laws, ordinances, codes, regulations, rules, policies and orders that are
intended to assure the protection of the environment, or that classify,
regulate, call for the remediation of, require reporting with respect to, or
list or define air, water, groundwater, solid waste, hazardous or toxic
substances, materials, wastes, pollutants or contaminants, or which are intended
to assure the safety of employees, workers or other persons, including the
public.
     1.17. “Employee Bonus Amount” means a gross amount of US$10,000,000 (which
is inclusive of all Taxes, whether to be borne by the employee or employer).
     1.18. “Employee Bonus Plan” means a plan established by the Company (and
approved by Purchaser), for the payment of up to the Employee Bonus Amount as
bonuses to certain employees of the Company, upon the terms set forth therein.
     1.19. “Escrow Agent” means American Stock transfer & Trust Co. or such
other escrow agent as shall be designated by Purchaser and reasonably agreed
upon by Sellers Representative.

62



--------------------------------------------------------------------------------



 



     1.20. “Escrow Amount” means US$10,000,000.
     1.21. “Facilities” shall mean all buildings and improvements on the
Property.
     1.22. “GAAP” means generally accepted accounting principles in the United
States applied on a consistent basis.
     1.23. “Governmental Entity” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local or municipal or other
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, ministry, fund, foundation, center, organization,
unit, body or Entity and any court or other tribunal); or (d) self-regulatory
organization.
     1.24. “Group” shall have the definition ascribed to such term under Section
13(d) of the Exchange Act of 1934, the rules and regulations thereunder, all as
amended, and related case law.
     1.25. “Hazardous Materials” shall mean any toxic or hazardous substance,
material or waste or any pollutant or contaminant, or infectious or radioactive
substance, material or waste defined in or regulated under any Environmental and
Safety Laws, but excludes office and janitorial supplies properly and safely
maintained.
     1.26. “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     1.27. “Indemnified Person(s)” the Person(s) entitled to indemnification
under Section 9.2 or 9.3, as the case may be.
     1.28. “Indemnifying Person(s)” the Person(s) from whom indemnification is
sought under Section 9.2 or 9.3, as the case may be.
     1.29. “Indemnity Escrow Agreement” means the Indemnity Escrow Agreement,
substantially in the form attached hereto as Exhibit B, entered into as of the
date hereof by and among Purchaser, the Escrow Agent, the Sellers and the
Sellers Representative.
     1.30. “knowledge” or “known” shall mean, with respect to the Company and
its Subsidiaries, the knowledge of the Sellers and of certain employees of the
Company as set forth on Schedule 1.27 of the Disclosure Schedule; an individual
shall be deemed to have “knowledge” of a particular fact or other matter if
(i) such individual is actually aware of such particular fact or other matter;
(ii) such individual has made, or reasonably should have made, reasonable
inquiry of those other employees of the Company and its Subsidiaries whom such
individual reasonably believes would have actual knowledge of the matters
represented; or (iii) such individual, when taking into account his or her
position and responsibilities, could be reasonably expected to discover or
otherwise become aware of such fact or other matter in the course of conducting
such reasonable inquiry concerning the existence of such fact or other matter.
     1.31. “Legal Requirement” means any law, statute, constitution, principle
of common law, resolution, ordinance, code, edict, decree, rule, regulation,
order, award, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity.
     1.32. “Material Adverse Effect” with respect to any entity means any
change, event, violation, inaccuracy, circumstance or effect (each, an “Effect”)
that, individually or taken together with all other Effects, and regardless of
whether or not such Effect constitutes a breach of the representations or
warranties made by such entity in this Agreement, is, or is reasonably likely
to, (i)

63



--------------------------------------------------------------------------------



 



be or become materially adverse in relation to the near-term or longer-term
condition (financial or otherwise), properties, assets (including intangible
assets), liabilities, business, prospects, capitalization, operations or results
of operations of such entity and its Subsidiaries, taken as a whole (including,
without limitations, a material disruption in the operation of any Company Web
Site continuing for more than 12 consecutive hours); or (ii) materially impede
or delay such entity’s ability to consummate the transactions contemplated by
this Agreement in accordance with its terms.
     1.33. “Members” means any Person who has been admitted as a member of the
Company as provided in the Corporations Code.
     1.34. “Membership Interest” shall mean a Member’s rights in the Company,
collectively, including the Member’s Economic Interest, any right to vote or
participate in management, and any right to information concerning the business
and affairs of the Company provided by the Charter Documents and Legal
Requirements.
     1.35. “Permitted Encumbrances” means: (i) statutory liens for taxes that
are not yet due and payable or liens for taxes being contested in good faith by
any appropriate proceedings for which adequate reserves have been established;
(ii) statutory liens to secure obligations to landlords, lessors or renters
under leases or rental agreements; (iii) deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance or
similar programs mandated by applicable law; (iv) statutory liens in favor of
carriers, warehousemen, mechanics and materialmen, to secure claims for labor,
materials or supplies and other like liens; and (v) liens in favor of customs
and revenue authorities arising as a matter of Legal Requirements to secure
payments of customs duties in connection with the importation of goods.
     1.36. “Person” means an individual, Entity or Governmental Entity.
     1.37. “Property” shall mean all real property leased, sub-leased or owned
by the Company or any Subsidiary either currently or in the past.
     1.38. “Registration Statement” means the registration statement referred to
in Section 6.9, including, any prospectus included therein, as amended or
supplemented by any amendment or prospectus supplement, including post-effective
amendments, and all materials incorporated by reference or explicitly deemed to
be incorporated by reference in such prospectus.
     1.39. “SEC” means the Securities and Exchange Commission.
     1.40. “Securities Act” means the United States Securities Act of 1933, as
amended.
     1.41. “Subsidiary” of a Person is an Entity in which a Person directly or
indirectly owns or purports to own, beneficially or of record: (a) an amount of
voting securities of or other interests in such Entity that is sufficient to
enable such Person to elect at least a majority of the members of such Entity’s
board of directors or other governing body; or (b) at least 50% of the
outstanding equity, voting or financial interests in such Entity.
     1.42. “Tax Authority” means the Governmental Entity responsible for the
imposition of any Tax (domestic or foreign).
     1.43. “Tax Return” means any return, statement, report or form (including
estimated Tax returns and reports, withholding Tax returns and reports, any
schedule or attachment, any declaration and claim for refund and information
returns and reports) required to be filed with respect to Taxes.
     1.44. “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means
(i) any federal, state, local or foreign income, capital gain, alternative or
add-on minimum tax, gross income,

64



--------------------------------------------------------------------------------



 



estimated, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, capital stock, profits, license, registration, withholding, payroll,
social security (or equivalent), Federal Insurance Contributions Act (FICA) tax,
employment, unemployment, disability, excise, severance, stamp, occupation,
premium, property (real, personal, tangible or intangible), environmental or
windfall profit tax, custom duty, business and occupation, or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
(whether disputed or not) imposed by any Tax Authority, (ii) any liability for
the payment of any amounts of the type described in clause (i) of this sentence
as a result of being a member of an affiliated, consolidated, combined, unitary
or aggregate group for any Taxable period, and (iii) any liability for the
payment of any amounts of the type described in clause (i) or (ii) of this
sentence as a result of being a transferee of or successor to any Person or as a
result of any express or implied obligation to assume such Taxes or to indemnify
any other Person.
     1.45. “Transaction Agreements” means the Indemnity Escrow Agreement and the
Bonus Plan/Documents Escrow Agreement.
     1.46. “Transaction Expenses” means the amounts of all fees, costs or
expenses incurred or expected to be incurred by the Company and the Subsidiaries
in connection with the preparation, negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby
(including any fees and expenses of legal counsel, accountants, financial
advisors and consultants, investment bankers and brokers, notwithstanding any
contingencies for escrows, etc., any bonuses, costs and fees for obtaining or
securing required consents and approvals for the transactions contemplated
hereby, HSR Act filings fees, premiums or other payments in connection with
directors’ and officers’ liability insurance, and any such fees incurred by
Sellers and paid for or to be paid for by the Company), whether or not invoiced
or billed prior to the Closing, and whether incurred on behalf of the Company or
on behalf of the Sellers, in each case, which have not been assumed or paid (or
reimbursed by the Sellers to the Company, if paid by the Company) by the
Sellers.
     2. Each of the following terms is defined in the Section set forth opposite
such term:

      ATerm   Section
Aggregate Purchase Price
  1.2.1
Agreement
  preamble
Antitrust Restraint
  6.6.3
Claims Period
  9.5
Closing
  2.1
Closing Date
  2.1
COBRA
  3.15.3
Company
  preamble
Company Authorizations
  3.10.2
Company Balance Sheet
  3.6.3
Company Balance Sheet Date
  3.6.3
Company Debt
  3.6.6
Company Employee Plan
  3.15.1
Company Employee Plans
  3.15.1
Company IP Rights
  3.12.1.2
Company Products
  3.12.1.6
Company Registered Intellectual property
  3.12.1.4
Company Representatives
  6.3.1

65



--------------------------------------------------------------------------------



 



      ATerm   Section
Company Source Code
  3.12.1.7
Company Voting Debt
  3.3.3
Company-Owned IP Rights
  3.12.1.3
Confidential Agreement
  6.2.1
Confidential Information
  3.12.20
ERISA
  3.15.1
ERISA Affiliate
  3.15.1
Escrow Period
  9.5
Estimated Closing Adjustments Certificate
  1.2.2
Financial Statements
  3.6.1
Foreign Plan
  3.15.7
Forfeited Employee Bonus Amount
  1.4.2
Indemnifiable Damages
  9.2
Indemnified Person
  9.2
Interest
  recitals
Interested Party
  3.16
Material Contract
  3.19.1
Open Source Materials
  3.12.21
Purchase Price
  1.2.1
Purchaser
  preamble
Second Installment
  1.2.1
Seller(s)
  preamble
Sellers Representative
  preamble
Significant Customer
  3.21.1
Significant Supplier
  3.21.2
Third Party Intellectual Property Rights
  3.12.1.5

66